Exhibit 10.1

Execution Version

 

 

 

SECOND AMENDED & RESTATED CREDIT AGREEMENT

dated as of

February 2, 2015

among

ACCESS MIDSTREAM PARTNERS, L.P.,

NORTHWEST PIPELINE LLC

and

TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC,

as Borrowers

The Lenders Party Hereto

and

CITIBANK, N.A.,

as Administrative Agent

 

 

 

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC,

RBS SECURITIES INC.,

THE BANK OF NOVA SCOTIA,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

UBS SECURITIES LLC

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS BANK PLC,

JPMORGAN CHASE BANK, N.A.,

THE ROYAL BANK OF SCOTLAND PLC,

THE BANK OF NOVA SCOTIA,

WELLS FARGO BANK, N.A.,

BANK OF AMERICA, N.A.,

UBS SECURITIES LLC

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Co-Documentation Agents

$3,500,000,000 Senior Unsecured Revolving Credit Facility



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.01

    

Defined Terms

     1   

Section 1.02

    

Classification of Loans and Borrowings

     28   

Section 1.03

    

Terms Generally

     28   

Section 1.04

    

Accounting Terms; GAAP

     29   

ARTICLE II THE CREDITS

     29   

Section 2.01

    

Commitments

     29   

Section 2.02

    

Loans and Borrowings

     31   

Section 2.03

    

Requests for Borrowings

     31   

Section 2.04

    

Extension of Maturity Date

     32   

Section 2.05

    

Swing Line Loan

     34   

Section 2.06

    

Letters of Credit

     36   

Section 2.07

    

Funding of Borrowings

     43   

Section 2.08

    

Interest Elections

     43   

Section 2.09

    

Termination and Reduction of Commitments

     45   

Section 2.10

    

Repayment of Loans; Evidence of Debt

     46   

Section 2.11

    

Prepayment of Loans

     47   

Section 2.12

    

Fees

     47   

Section 2.13

    

Interest

     49   

Section 2.14

    

Alternate Rate of Interest

     50   

Section 2.15

    

Increased Costs

     50   

Section 2.16

    

Break Funding Payments

     52   

Section 2.17

    

Taxes

     52   

Section 2.18

    

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     56   

Section 2.19

    

Mitigation Obligations; Replacement of Lenders

     57   

Section 2.20

    

Nature of Obligations

     59   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     59   

Section 3.01

    

Organization; Powers

     59   

Section 3.02

    

Authorization; Enforceability

     60   

Section 3.03

    

Governmental Approvals; No Conflicts

     60   

Section 3.04

    

Financial Condition

     60   

Section 3.05

    

Litigation

     60   

Section 3.06

    

Environmental Matters

     61   

Section 3.07

    

Disclosure

     61   

Section 3.08

    

Solvency

     61   

Section 3.09

    

ERISA

     62   

Section 3.10

    

Investment Company Status

     62   

Section 3.11

    

Margin Securities

     62   

Section 3.12

    

Sanctions; Anti-Corruption; Money Laundering and Counter-Terrorist Financing
Laws

     62   

ARTICLE IV CONDITIONS

     63   

Section 4.01

    

Effective Date

     63   

Section 4.02

    

Each Credit Event

     65   

Section 4.03

    

Defaulting Lenders

     65   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

ARTICLE V AFFIRMATIVE COVENANTS

     66   

Section 5.01

    

Financial Statements and Other Information

     66   

Section 5.02

    

Notices of Material Events

     68   

Section 5.03

    

Existence; Conduct of Business

     68   

Section 5.04

    

Payment of Obligations

     69   

Section 5.05

    

Maintenance of Properties; Insurance

     69   

Section 5.06

    

Books and Records; Inspection Rights

     69   

Section 5.07

    

Compliance with Laws

     69   

Section 5.08

    

Use of Proceeds and Letters of Credit

     69   

Section 5.09

    

Potential Subsidiary Guarantors

     70   

Section 5.10

    

Maintenance of Ownership of Certain Subsidiaries

     70   

ARTICLE VI NEGATIVE COVENANTS

     70   

Section 6.01

    

Liens

     70   

Section 6.02

    

Fundamental Changes

     71   

Section 6.03

    

Restricted Payments

     71   

Section 6.04

    

Restrictive Agreements

     72   

Section 6.05

    

Affiliate Transactions

     73   

Section 6.06

    

Change in Nature of Businesses

     73   

Section 6.07

    

Financial Condition Covenants

     74   

ARTICLE VII EVENTS OF DEFAULT

     74   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     77   

Section 8.01

    

Appointment and Authority

     77   

Section 8.02

    

Administrative Agent Individually

     78   

Section 8.03

    

Duties of Administrative Agent; Exculpatory Provisions

     79   

Section 8.04

    

Reliance by Administrative Agent

     80   

Section 8.05

    

Delegation of Duties

     80   

Section 8.06

    

Resignation of Administrative Agent

     80   

Section 8.07

    

Non-Reliance on Administrative Agent and Other Lender Parties

     82   

Section 8.08

    

No Other Duties, etc.

     83   

Section 8.09

    

Trust Indenture Act

     83   

Section 8.10

    

Resignation of an Issuing Bank

     83   

ARTICLE IX MISCELLANEOUS

     83   

Section 9.01

    

Notices

     83   

Section 9.02

    

Posting of Approved Electronic Communications

     85   

Section 9.03

    

Waivers; Amendments

     85   

Section 9.04

    

Expenses; Indemnity; Damage Waiver

     87   

Section 9.05

    

Successors and Assigns

     88   

Section 9.06

    

Survival

     92   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

Section 9.07

    

Counterparts; Integration; Effectiveness

     92   

Section 9.08

    

Severability

     92   

Section 9.09

    

Right of Setoff

     93   

Section 9.10

    

Governing Law; Jurisdiction; Consent to Service of Process

     93   

Section 9.11

    

WAIVER OF JURY TRIAL

     94   

Section 9.12

    

Headings

     94   

Section 9.13

    

Confidentiality

     94   

Section 9.14

    

Treatment of Information

     95   

Section 9.15

    

Interest Rate Limitation

     97   

Section 9.16

    

No Waiver; Remedies

     97   

Section 9.17

    

Liability of General Partner

     97   

Section 9.18

    

USA Patriot Act Notice

     97   

Section 9.19

    

No Advisory or Fiduciary Responsibility

     97   

Section 9.20

    

GP Buy-in

     98   

Section 9.21

    

Merger

     98   

Section 9.22

    

Amendment and Restatement

     99   

 

SCHEDULES:      Schedule 2.01   -    Commitments of Revolving Lenders Schedule
2.06   -    Existing Letters of Credit Schedule 6.04   -    Restrictive
Agreements

 

EXHIBITS:      Exhibit A   -    Form of Assignment and Acceptance Exhibit B-1  
-    Form of Borrowing Request Exhibit B-2   -    Form of Swing Line Borrowing
Notice Exhibit C   -    Form of Interest Election Request Exhibit D   -    Form
of Compliance Certificate Exhibit E   -    Form of Note Exhibit F   -    Form of
U.S. Tax Compliance Certificate

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED & RESTATED CREDIT AGREEMENT

This Second Amended & Restated Credit Agreement dated as of February 2, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), is among ACCESS MIDSTREAM PARTNERS, L.P., a Delaware limited
partnership (to be re-named Williams Partners L.P.) (“WPZ”), NORTHWEST PIPELINE
LLC, a Delaware limited liability company (“NWP”), TRANSCONTINENTAL GAS PIPE
LINE COMPANY, LLC, a Delaware limited liability company (“TGPL”), the LENDERS
party hereto, and CITIBANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or
Loans, in the case of a Borrowing, which bear interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition Adjustment Period” means (i) initially, the period commencing on
the Effective Date and ending on the earlier of (a) the last day of the second
fiscal quarter next succeeding the fiscal quarter in which the Effective Date
occurred; or (b) WPZ’s election to terminate such Acquisition Adjustment Period,
such election to be exercised by WPZ delivering notice thereof to the
Administrative Agent and (ii) thereafter, a period elected by WPZ, such election
to be exercised by WPZ by delivering notice thereof to the Administrative Agent,
beginning with the funding date of the purchase price for any Specified
Acquisition and ending on the earlier of (a) the last day of the second fiscal
quarter next succeeding the fiscal quarter in which the Specified Acquisition
was consummated; or (b) WPZ’s election to terminate such Acquisition Adjustment
Period, such election to be exercised by WPZ delivering notice thereof to the
Administrative Agent.

“Activities” has the meaning specified in Section 8.02(b).

“ACMP Merger” means the transactions contemplated by the Agreement and Plan of
Merger dated as of October 24, 2014, by and among Access Midstream Partners,
L.P., a Delaware limited partnership, Access Midstream Partners GP, L.L.C., VHMS
LLC, Williams Partners L.P. and Williams Partners GP LLC.

“Added L/C Effective Date” has the meaning set forth in Section 2.06(l).

“Added L/C Representations” means representations and warranties made in letter
of credit applications with respect to Added Letters of Credit that are in
addition to or inconsistent with the representations contained in Article III.

“Added Letter of Credit” has the meaning set forth in Section 2.06(l).



--------------------------------------------------------------------------------

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent’s Group” has the meaning specified in Section 8.02(b).

“Aggregate Commitments” means the aggregate amount of all of the Revolving
Lenders’ Commitments for all of the Borrowers. The initial Aggregate Commitments
as of the Effective Date are $3,500,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
outstanding Credit Exposures of all the Revolving Lenders at such time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the LIBO Rate for a one month
Interest Period that begins on such day (and if such day is not a Business Day,
the immediately preceding Business Day) plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment.
If the Aggregate Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Aggregate Commitments most
recently in effect, giving effect to any assignments.

“Applicable Rate” means for any day (a) with respect to the Loans made to each
Borrower, the applicable rate per annum set forth below under the caption
“Eurodollar Spread” for Loans comprising Eurodollar Borrowings or “ABR Spread”
for Loans comprising ABR Borrowings, as the case may be, based upon the ratings
by Moody’s and S&P, respectively, applicable on such date to the Index Debt for
such Borrower, or (b) with respect to the commitment fees payable hereunder, the
rate per annum set forth below under the caption “Commitment Rate” based upon
the ratings by Moody’s and S&P, respectively, applicable on such date to the
Index Debt for WPZ.

 

2



--------------------------------------------------------------------------------

Index Debt Ratings: (S&P/Moody’s)

   Eurodollar
Spread     ABR Spread     Commitment Rate  

Category 1 ³ BBB+ / Baa1

     1.125 %      0.125 %      0.125 % 

Category 2 BBB / Baa2

     1.250 %      0.250 %      0.175 % 

Category 3 BBB- / Baa3

     1.500 %      0.500 %      0.200 % 

Category 4 BB+ / Ba1

     1.625 %      0.625 %      0.275 % 

Category 5 £ BB / Ba2

     1.750 %      0.750 %      0.300 % 

For purposes of the foregoing, with respect to each Borrower (i) if only one of
Moody’s and S&P shall have in effect a rating for the Index Debt, then the other
rating agency shall be deemed to have established a rating in the same Category
as such agency; (ii) if each of Moody’s and S&P shall have in effect a rating
for the Index Debt, and such ratings shall fall within different Categories, the
Applicable Rate shall be based on (A) if the difference is one Category, the
higher of the two ratings, and (B) if the difference is more than one Category,
the rating one Category below the higher of the two ratings; and (iii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If neither Moody’s nor S&P shall have in effect a
rating for the Index Debt, then the ratings for the Index Debt shall be deemed
to fall within Category 5. If the rating system of Moody’s or S&P shall change,
or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrowers and the Lenders shall negotiate in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

“Approved Electronic Communications” means each Communication that any Borrower
is obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material.

“Approved Electronic Platform” has the meaning specified in Section 9.02.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.05), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Obligation” of any Person means, with respect to any Sale and
Leaseback Transaction of such Person as of any particular time, the present
value at such time discounted at the rate of interest implicit in the terms of
the lease of the obligations of the lessee under such lease for net rental
payments during the remaining term of the lease (including any period for which
such lease has been extended or may, at the option of such Person only, be
extended).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitments.

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.

“Borrower” means any of (a) WPZ, (b) until the date on which NWP delivers to the
Agent a certificate requesting that it be removed as a Borrower, NWP and
(c) until the date on which TGPL delivers to the Agent a certificate requesting
that it be removed as a Borrower, TGPL and “Borrowers” means, collectively, all
of the Borrowers at such time.

“Borrower Sublimit” has the meaning set forth in Section 2.01(a).

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03, and being in the form of attached Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of real or personal property, or a
combination thereof, which obligations are required under GAAP to be classified
and accounted for as capital leases

 

4



--------------------------------------------------------------------------------

on a balance sheet of such Person, and the amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP; provided that
(a) any lease that was treated as an operating lease under GAAP at the time it
was entered into that later becomes a capital lease as a result of a change in
GAAP during the life of such lease, including any renewals, and (b) any lease
entered into after the date of this Agreement that would have been considered an
operating lease under the provisions of GAAP in effect as of December 31, 2014,
in each case, shall be treated as an operating lease for all purposes under this
Agreement.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the Issuing Banks and the Swing Line
Lender (and “Cash Collateralization” has a corresponding meaning).

“Change in Control” means the occurrence of any of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the General Partner to any “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), other than Williams or one of its other Subsidiaries;

(b) the adoption of a plan relating to the liquidation or dissolution of WPZ or
the General Partner;

(c) any Person other than Williams or any of its Subsidiaries becomes the
Beneficial Owner, directly or indirectly, of 50% or more of the Voting Stock of
the General Partner; or

(d) the first day on which a majority of the members of the Board of Directors
of the General Partner are not Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of, and compliance by the relevant

 

5



--------------------------------------------------------------------------------

Lender or Issuing Bank with, any request, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means February 2, 2015.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means, with respect to any Revolving Lender, the commitment of such
Lender to make Loans, participate in Swing Line Loans, and to acquire
participations in Letters of Credit, expressed as an amount representing the
maximum aggregate amount of such Lender’s Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) increased from time to time pursuant to Section 2.01 or assignments by or to
such Lender pursuant to Section 9.05. The initial amount of each Revolving
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Borrower or their respective Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.

“Consolidated EBITDA” means, for any period (without duplication) and for any
Person, consolidated net income of such Person and its consolidated Subsidiaries
for such period, plus (a) each of the following to the extent deducted in
determining such consolidated net income (i) all Consolidated Interest Expense,
(ii) all income Taxes and franchise Taxes of such Person and its consolidated
Subsidiaries for such period, (iii) all depreciation, depletion and amortization
(including amortization of goodwill and debt issuance costs) of such Person and
its consolidated Subsidiaries for such period, (iv) any other non-cash charges
or losses of such Person and its consolidated Subsidiaries for such period,
including asset impairments, write-downs or write-offs, (v) the amount of
charges, fees or expenses associated with any debt, including in connection with
the repurchase or repayment thereof, including any premium and acceleration of
fees or discounts and other expenses and (vi) extraordinary or non-recurring
losses, plus (b) the amount of cash dividends actually received during such
period by such Person on a consolidated basis from unconsolidated Subsidiaries
of such Person or other Persons (provided that any such cash dividends actually
received within thirty days after the last day of any fiscal quarter
attributable to operations during such prior fiscal quarter shall be deemed to
have been received

 

6



--------------------------------------------------------------------------------

during such prior fiscal quarter and not in the fiscal quarter actually
received) minus (c) each of the following (i) all non-cash items of income or
gain of such Person and its consolidated Subsidiaries which were included in
determining such consolidated net income for such period, (ii) any cash payments
made during such period in respect of items described in clause (a)(iv) above
subsequent to the fiscal quarter in which the relevant non-cash charges or
losses were reflected as a charge in determining consolidated net income
hereunder, (iii) equity earnings from unconsolidated Subsidiaries of such Person
and (iv) extraordinary or non-recurring gains. Consolidated EBITDA shall be
subject to the adjustments set forth in the following clauses (A) through
(C) for all purposes under this Agreement:

(A) If, during the four fiscal quarter period ending on the date for which
Consolidated EBITDA is determined, such Person, any Subsidiary of such Person or
any entity with respect to which such Person holds an equity method investment
shall have made any acquisition of assets, shall have consolidated or merged
with or into any Person, or shall have made an acquisition of any Person,
Consolidated EBITDA may, at such Person’s option, be calculated giving pro forma
effect thereto, without duplication, as if the acquisition, consolidation or
merger had occurred on the first day of such period. Such pro forma effect shall
be determined in good faith by a Financial Officer of such Person.

(B) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments applicable to such period.

(C) Consolidated EBITDA of WPZ for the four fiscal quarter periods ended
December 31, 2014 and March 31, 2015 shall, without duplication, be increased by
Consolidated EBITDA of Pre-Merger WPZ for such four fiscal quarter periods, as
reasonably determined in good faith by a Financial Officer of WPZ.

“Consolidated Indebtedness” means, with respect to any Person, the Indebtedness
of such Person and its consolidated Subsidiaries determined on a consolidated
basis as of such date; provided that “Consolidated Indebtedness” with respect to
WPZ as of December 31, 2014 shall be increased by the amount of Consolidated
Indebtedness of Pre-Merger WPZ as of such date.

“Consolidated Interest Expense” means, for any period, for any Person, all
interest paid or accrued during such period by such Person and its consolidated
Subsidiaries on, and all fees and related charges in respect of, Consolidated
Indebtedness which was deducted in determining consolidated net income during
such period.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of WPZ and its Subsidiaries after deducting
therefrom: (a) all current liabilities (excluding (i) any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt); and
(b) the value (net of any applicable reserves and accumulated amortization) of
all goodwill, trade names, trademarks, patents and other like intangible assets,
all as set forth, or on a pro forma basis would be set forth, on the
consolidated balance sheet of WPZ and its Subsidiaries for the most recently
completed fiscal quarter, prepared in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Worth” means as to any Person, at any date of determination,
the sum of (a) preferred stock (if any), (b) an amount equal to the face amount
of outstanding Hybrid Securities not in excess of 15% of Consolidated Total
Capitalization, (c) par value of common stock, (d) capital in excess of par
value of common stock, (e) partners’ capital or equity, and (f) retained
earnings, less treasury stock (if any), of such Person, all as determined on a
consolidated basis.

“Consolidated Total Capitalization” means as to any Person, the sum of
(a) Consolidated Indebtedness and (b) such Person’s Consolidated Net Worth.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the General Partner who:

(a) was a member of such Board of Directors on the date of this Agreement; or

(b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Revolving Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans, its LC Exposure
and its obligation to purchase participations in the Swing Line Loans at such
time.

“Declining Lender” has the meaning specified in Section 2.04(b).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, at any time, a Revolving Lender as to which the
Administrative Agent (or, in the case of a Lender that is itself the
Administrative Agent, any Issuing Bank with a Letter of Credit Commitment in
excess of $100,000,000) has notified WPZ that (a) such Lender has failed for
three or more Business Days to comply with its obligations under this Agreement
to make a Loan, make a payment to an Issuing Bank in respect of an LC
Disbursement, or make a payment to the Swing Line Lender in respect of a Swing
Line Loan, except for such failure being contested in good faith by appropriate
proceedings (each a “funding obligation”), (b) such Lender has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder or generally under other agreements in which
it extends credit, (c) such Lender has, for three or more Business Days, failed
to confirm in writing to the Administrative Agent (or, in the case of the
Administrative Agent, the Issuing Bank, the Swing Line Lender or Borrower making
such request), in response to a written request of the Administrative Agent, any
Issuing Bank with a Letter of Credit Commitment in excess of $100,000,000, the
Swing Line Lender or a Borrower, that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender

 

8



--------------------------------------------------------------------------------

pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender (provided that neither
the reallocation of funding obligations provided for in Section 2.06(k) as a
result of a Lender’s being a Defaulting Lender nor the performance by
Non-Defaulting Lenders of such reallocated funding obligations will by
themselves cause the relevant Defaulting Lender to become a Non-Defaulting
Lender); provided, that (i) if a Lender would be a “Defaulting Lender” solely by
reason of events relating to the Parent Company of such Lender or solely because
a Governmental Authority has been appointed as receiver, conservator, trustee or
custodian for such Lender, in each case as described in clause (d) above, the
Administrative Agent (or applicable Issuing Bank or the Swing Line Lender) may,
in its discretion, determine that such Lender is not a “Defaulting Lender” if
and for so long as the Administrative Agent (or applicable Issuing Bank or the
Swing Line Lender) is satisfied that such Lender will continue to perform its
funding obligations hereunder, (ii) the Administrative Agent (or applicable
Issuing Bank or the Swing Line Lender) may, by notice to the Borrowers and the
Lenders, declare that a Defaulting Lender is no longer a “Defaulting Lender” if
the Administrative Agent (or applicable Issuing Bank or the Swing Line Lender)
determines, in its discretion, that the circumstances that resulted in such
Lender becoming a “Defaulting Lender” no longer apply and (iii) a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
Voting Stock or any other Equity Interest in such Lender or a Parent Company
thereof or the exercise of any voting rights in connection therewith by a
Governmental Authority or an instrumentality thereof. Any determination that a
Lender is a Defaulting Lender under clauses (a) through (d) above will be made
by the Administrative Agent in its sole discretion acting in good faith,
provided that the determination that the Administrative Agent is a Defaulting
Lender under clauses (a) through (d) above may be made by any Issuing Bank with
a Letter of Credit Commitment in excess of $100,000,000 at the time of such
determination or by the Swing Line Lender, in each case in its sole discretion
acting in good faith. The Administrative Agent (or applicable Issuing Bank or
the Swing Line Lender) will promptly send to all parties hereto a copy of any
notice to WPZ provided for in this definition. For avoidance of doubt (A) an
assignee of a Defaulting Lender shall not be deemed to be a Defaulting Lender
solely by virtue of the fact that it is an assignee of a Defaulting Lender and
(B) when a Defaulting Lender ceases to be a Defaulting Lender (due to assignment
to a new Lender, commitment reduction pursuant to Section 2.09(d), clause
(ii) of the proviso of this definition of Defaulting Lender, or otherwise), all
cash collateral in connection with such Defaulting Lender with respect to
Letters of Credit or Swing Line Loans under Section 2.06(j)(ii) shall be
promptly released to the applicable Borrower and all commitment reallocations
under Section 2.06(k) shall be promptly adjusted.

“Discovery” means Discovery Producer Services LLC, a Delaware limited liability
company, and its successors and assigns.

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on or prior to February 2, 2015, specified in
the notice referred to in the last sentence of Section 4.01.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the Issuing Banks, (iii) the Swing Line
Lender and (iv) unless an Event of Default has

 

9



--------------------------------------------------------------------------------

occurred and is continuing, WPZ (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include WPZ or any of WPZ’s Affiliates.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

“Equity Interest” means shares of the Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate”, as to any applicable Person, means any trade or business
(whether or not incorporated) that, together with WPZ, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA (other than a “reportable event” not subject to the provision for 30-day
notice to the PBGC or a “reportable event” as such term is described in
Section 4043(c)(3) of ERISA) or the regulations issued thereunder with respect
to a Plan (other than an event for which the 30-day notice period is waived)
which could reasonably be expected to result in a termination of, or the
appointment of a trustee to administer, a Plan; (b) the existence with respect
to any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by WPZ or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by WPZ or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by WPZ or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan during a plan year in which it was a
“substantial employer,” as such term is defined in Section 4001(a)(2) of ERISA;
or (g) the receipt by WPZ or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from WPZ or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, other than (in the case of clauses
(a) through (f) of this definition) where the matters described in such clauses,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System of the United States of
America, as in effect from time to time.

 

10



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the LIBO Rate (other than Swing Line Loans and Borrowings
thereof).

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
each Eurodollar Borrowing means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System of the
United States of America for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Lender with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deduct from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office, or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrowers under Section 2.19(b)), any U.S.
Federal withholding Tax that is imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from a Borrower with respect to such withholding Tax
pursuant to Section 2.17(a), (c) any U.S. Federal withholding Tax that is
attributable to such Lender’s failure to comply with Section 2.17(f) and (d) any
U.S. Federal withholding Taxes imposed by FATCA.

“Existing ACMP Credit Agreement” means the Second Amended and Restated Credit
Agreement among Access Midstream Partners, L.P., a Delaware limited partnership,
Access MLP Operating, L.L.C., Wells Fargo Bank, National Association, as
administrative agent and the several lenders from time to time parties thereto
dated as of May 13, 2013.

“Existing Credit Agreement” means the First Amended & Restated Credit Agreement
dated as of July 31, 2013 among WPZ (as successor by merger to Pre-Merger WPZ),
NWP, TGPL, the lenders party thereto and Citibank, N.A., as administrative
agent, as amended prior to the Effective Date.

“Existing Letters of Credit” means all letters of credit listed on Schedule
2.06.

“Extending Lender” has the meaning specified in Section 2.04(b).

“Extension Confirmation Date” has the meaning specified in Section 2.04(c).

 

11



--------------------------------------------------------------------------------

“Extension Effective Date” has the meaning specified in Section 2.04(c).

“Extension Request” has the meaning specified in Section 2.04(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect thereto, any law, regulations, or other official guidance
enacted in a non-U.S. jurisdiction relating to an intergovernmental agreement
related thereto, and any agreements entered into pursuant to Section 1471(b)(1)
of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fee Letters” means (a) the letter agreement dated as of November 13, 2014
between WPZ and Citigroup Global Markets Inc. and (b) the letter agreement dated
as of November 13, 2014 among WPZ, Citigroup Global Markets Inc., Barclays Bank
PLC, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC, The Royal Bank of
Scotland plc, RBS Securities Inc., The Bank of Nova Scotia, Wells Fargo Bank,
N.A., Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
UBS AG, Stamford Branch, UBS Securities LLC and Credit Agricole Corporate and
Investment Bank.

“Financial Officer” means (a) with respect to WPZ, the chief financial officer,
principal accounting officer, treasurer or controller of the General Partner and
(b) with respect to any other Person, the chief financial officer, principal
accounting officer, treasurer, assistant treasurer or controller of such Person
or the governing body of such Person.

“Financing Transaction” means, with respect to any Person (a) any prepaid
forward sale of oil, gas or minerals by such Person (other than gas balancing
arrangements in the ordinary course of business), that is intended primarily as
a borrowing of funds, excluding volumetric production payments and (b) any
interest rate, currency, commodity or other swap, collar, cap, option or other
derivative that is intended primarily as a borrowing of funds (excluding
interest rate, currency, commodity or other swaps, collars, caps, options or
other derivatives to hedge against risks for non-speculative purposes), with the
amount of the obligations of such Person thereunder being the net obligations of
such Person thereunder.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means the general partner of WPZ (including any permitted
successors and assigns under the Partnership Agreement).

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantors” means each of (a) the Subsidiaries of WPZ that execute a Guaranty
in accordance with Section 5.09 hereof and (b) the respective successors of such
Subsidiaries, in each case until such time as any such Subsidiary shall be
released and relieved of its obligations pursuant to Section 5.09 hereof.

“Guaranty” means a guaranty executed by any Guarantor in favor of the
Administrative Agent and the Lenders in form and substance reasonably agreed to
between WPZ and the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.

“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a tenor of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by any
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (a) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by WPZ or
any of its Subsidiaries, (b) that have been formed for the purpose of issuing
hybrid securities or deferrable interest subordinated debt, and
(c) substantially all the assets of which consist of (i) subordinated debt of
WPZ or a Subsidiary of WPZ, and (ii) payments made from time to time on the
subordinated debt.

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by a Borrower or any of its Subsidiaries in any and
all oil, gas and other liquid or gaseous hydrocarbon properties and interests,
including without limitation, mineral fee or lease interests, production sharing
agreements, concession agreements, license agreements, service agreements, risk
service agreements or similar Hydrocarbon interests granted by an

 

13



--------------------------------------------------------------------------------

appropriate Governmental Authority, farmout, overriding royalty and royalty
interests, net profit interests, oil payments, production payment interests and
similar interests in Hydrocarbons, including any reserved or residual interests
of whatever nature.

“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, helium, sulfur and all other minerals.

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments (other
than surety, performance and guaranty bonds), (c) all obligations of such Person
for the deferred purchase price of property or services (other than trade
payables), which obligation is, individually, in excess of $100,000,000, (d) all
Capital Lease Obligations of such Person, (e) all obligations of such Person
under any Financing Transaction, (f) all Attributable Obligations of such Person
with respect to any Sale and Leaseback Transaction, and (g) all obligations of
such Person under guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (f) of this definition; provided that
Indebtedness shall not include (1) Non-Recourse Debt, (2) Performance
Guaranties, (3) monetary obligations or guaranties of monetary obligations of
Persons as lessee under leases (other than, to the extent provided hereinabove,
Attributable Obligations) that are, in accordance with GAAP, recorded as
operating leases, (4) any obligations of such Person under volumetric production
payment arrangements, (5) International Debt and (6) guarantees by such Person
of obligations of others which are not obligations described in clauses
(a) through (f) of this definition, and provided further that where any such
indebtedness or obligation of such Person is made jointly, or jointly and
severally, with any third party or parties other than any Subsidiary of such
Person, the amount thereof for the purpose of this definition only shall be the
pro rata portion thereof payable by such Person, so long as such third party or
parties have not defaulted on its or their joint and several portions thereof
and can reasonably be expected to perform its or their obligations thereunder.
For the avoidance of doubt, “Indebtedness” of a Person in respect of letters of
credit shall include, without duplication, only the principal amount of the
unreimbursed obligations of such Person in respect of such letters of credit
that have been drawn upon by the beneficiaries to the extent of the amount
drawn, and shall include no other obligations in respect of such letters of
credit.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a
Borrower under any Loan Document, and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Index Debt” means, as to any Person, senior, unsecured, non-credit enhanced
Indebtedness of such Person.

“Information Memorandum” means the Confidential Information Memorandum dated
November 12, 2014 relating to WPZ and the Transactions.

 

14



--------------------------------------------------------------------------------

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.08, and being in the form of attached
Exhibit C.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last Business Day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three (3) months’ duration, each
day that occurs an integral multiple of three (3) months after the first day of
such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
available to all of the Lenders, 12 months thereafter, as a Borrower may elect;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes of this definition, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“International Debt” means the Indebtedness of any International Subsidiary.

“International Subsidiary” means any subsidiary of WPZ that is not incorporated
or organized under the laws of the United States of America, any State thereof
or the District of Columbia.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P.

“Issuing Bank” means the Persons listed on Schedule 2.01 with a Letter of Credit
Commitment or any other Lender that has issued or agreed to issue Letters of
Credit at the request of a Borrower after consultation with the Administrative
Agent, in its capacity as the issuer of such Letter of Credit, and “Issuing
Banks” means, collectively, all of such Issuing Banks.

“Joint Lead Arrangers” means Citigroup Global Markets Inc., Barclays Bank PLC,
J.P. Morgan Securities LLC, RBS Securities Inc., The Bank of Nova Scotia, Wells
Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, UBS
Securities LLC and Credit Agricole Corporate and Investment Bank, as joint lead
arrangers and joint book runners.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

15



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lender Party” means any Lender or any Issuing Bank.

“Lender Party Appointment Period” has the meaning assigned in Section 8.06.

“Lenders” means the Revolving Lenders and the Swing Line Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Added Letters of Credit.

“Letter of Credit Commitment” means, with respect to any Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder, expressed
as an amount representing the maximum aggregate amount of the LC Exposure with
respect to Letters of Credit issued by such Issuing Bank and LC Disbursements
with respect to Letters of Credit issued by such Issuing Bank, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased or reduced pursuant to Section 2.01(c)(iii) or (c) terminated
pursuant to Section 8.10. The initial amount of each Issuing Bank’s Letter of
Credit Commitment is set forth on Schedule 2.01.

“Letter of Credit Documents” means with respect to any Letter of Credit, each
letter of credit application and any other document, agreement and instrument
entered into by an Issuing Bank and a Borrower (or by the Borrower on behalf of
any Subsidiary of such Borrower, as a co-applicant) or in favor of such Issuing
Bank and relating to any such Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the London Interbank Offered Rate or a
comparable or successor rate which rate is approved by the Administrative Agent,
determined by reference to the ICE Benchmark Administration (“ICE”) (or the
successor thereto), as published on the applicable Reuters screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time and that has been
nominated by ICE or its successor as an authorized information vendor for the
purpose of displaying such rates) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period (but if such rate is less than zero, such
rate

 

16



--------------------------------------------------------------------------------

shall be deemed to be zero for purposes of this Agreement); provided, however,
that if such rate is not available, then such rate shall mean the rate per annum
determined by the Administrative Agent to be the average offered quotation rate
by major banks in the London interbank market for dollar deposits of principal
amounts comparable to such Eurodollar Borrowing with maturities comparable to
such Interest Period so long as such quotation rates are available to the
Administrative Agent from two or more such banks. Each Borrower agrees, in the
event the LIBO Rate is calculated in accordance with the proviso in the
foregoing sentence, that the Administrative Agent shall not be required to
disclose to any Borrower the individual rates offered by any such bank nor the
identity of any such bank, and that the Administrative Agent shall provide to
the Borrowers only the average of such rates without disclosing the rate quoted
by any individual bank.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Loan Documents” means this Agreement, each Note, each Letter of Credit
Document, the Fee Letters, the Guaranties and all other agreements,
certificates, documents, instruments and writings at any time delivered in
connection herewith or therewith (exclusive of term sheets and commitment
letters).

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations, or properties of WPZ and its Subsidiaries, taken as a
whole, provided however, (i) a downgrade by S&P and/or Moody’s of their
respective rating of Index Debt of any Borrower shall not, in and of itself, be
deemed to be a Material Adverse Effect, and (ii) the fact that WPZ is unable to
borrow in the commercial paper market shall not, in and of itself, be deemed to
be a Material Adverse Effect; but for purposes of clarity in interpreting the
foregoing clauses (i) and (ii), it is agreed that the event(s), change(s),
circumstance(s) or condition(s) that causes such downgrade (or an announcement
of a potential downgrade or a review for possible ratings change) of the rating
of Index Debt of any Borrower or that causes such inability of WPZ to borrow in
the commercial paper market, and the effect or change caused by such downgrade
(or an announcement of a potential downgrade or a review for possible ratings
change) of the rating of Index Debt of any Borrower or by such inability to
borrow, will be considered in determining whether there has been a Material
Adverse Effect; or (b) the ability of WPZ and the Guarantors, if any, or any
other Borrower, to perform their obligations, taken as a whole, under this
Agreement and the Notes, or (c) the validity or enforceability of this Agreement
or the Notes.

“Material Indebtedness” means, with respect to any Borrower, Indebtedness (other
than the Loans), of any one or more of such Borrower and its Subsidiaries in an
aggregate principal amount exceeding $100,000,000.

 

17



--------------------------------------------------------------------------------

“Material Project” means, for any Person, the construction or expansion of any
capital project of such Person or any of its Subsidiaries or any entity with
respect to which it holds an equity method investment, the aggregate capital
cost of which exceeds $10,000,000.

“Material Project EBITDA Adjustments” shall mean, for any Person, with respect
to each Material Project of such Person:

(A) prior to the Commercial Operation Date of a Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Material Project) of an
amount to be approved by the Administrative Agent as the projected Consolidated
EBITDA of such Person and its Subsidiaries attributable to such Material Project
for the first 12-month period following the scheduled Commercial Operation Date
of such Material Project (such amount to be determined based on customer
contracts or tariff-based customers relating to such Material Project, the
creditworthiness of the other parties to such contracts or such tariff-based
customers, and projected revenues from such contracts, tariffs, capital costs
and expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other factors reasonably
deemed appropriate by Administrative Agent), which may, at such Person’s option,
be added to actual Consolidated EBITDA for such Person and its Subsidiaries for
the fiscal quarter in which construction of such Material Project commences and
for each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA of such Person
and its Subsidiaries attributable to such Material Project following such
Commercial Operation Date); provided that if the actual Commercial Operation
Date does not occur by the scheduled Commercial Operation Date, then the
foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
Commercial Operation Date, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not
more than 180 days, 25%, (iii) longer than 180 days but not more than 270 days,
50%, and (iv) longer than 270 days, 100%; and

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of such Person and its Subsidiaries attributable
to such Material Project (determined in the same manner as set forth in clause
(A) above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at such Person’s option, be added to
actual Consolidated EBITDA for such Person and its Subsidiaries for such fiscal
quarters.

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(a) not later than 30 days prior to the delivery of any certificate required by
the terms and provisions of Section 5.01(c) to the extent Material Project
EBITDA Adjustments will be made to Consolidated EBITDA in determining compliance
with

 

18



--------------------------------------------------------------------------------

Section 6.07(b), such Person shall have delivered to the Administrative Agent a
written request for Material Project EBITDA Adjustments setting forth (i) the
scheduled Commercial Operation Date for such Material Project, (ii) pro forma
projections of Consolidated EBITDA attributable to such Material Project,
(iii) information, as applicable, regarding (A) customer contracts relating to
such Material Project (or negotiated settlements in connection with such
Material Project), (B) the creditworthiness of the other parties to such
contracts or settlements, as the case may be, (C) projected revenues from such
contracts or settlements, as the case may be, (D) projected capital costs and
expenses, and (E) commodity price assumptions, and (iv) such other information
previously requested by the Administrative Agent which it reasonably deemed
necessary to approve such Material Project EBITDA Adjustments, and

(b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of such
Person and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Material Project EBITDA
Adjustments).

Any Material Project EBITDA Adjustment with respect to any Material Project of
an entity with respect to which such Person holds an equity method investment
shall be determined as set forth above, based upon the projected (prior to the
Commercial Operation Date) and actual (on and after the Commercial Operation
Date) cash dividends projected to be received or actually received by such
Person on a consolidated basis from such entity.

“Material Subsidiary” means, with respect to any Borrower, each Subsidiary of
such Borrower that, as of the last day of the fiscal year of such Borrower most
recently ended prior to the relevant determination of Material Subsidiaries, has
a net worth determined in accordance with GAAP that is greater than 10% of the
Consolidated Net Worth of such Borrower as of such day; provided that the
Non-Recourse Subsidiaries shall not be deemed to be Material Subsidiaries for
any purpose of this Agreement.

“Maturity Date” means the fifth anniversary of the Effective Date, as the same
may be extended pursuant to, and subject to the terms and conditions of,
Section 2.04.

“MLP Combination” has the meaning specified in Section 6.02.

“Moody’s” means Moody’s Investors Service, Inc. or its successor.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, which is maintained by (or to which there is an obligation to
contribute of) any Borrower or an ERISA Affiliate of any Borrower.

 

19



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, a Revolving Lender that is not a
Defaulting Lender.

“Non-Recourse Debt” means any Indebtedness incurred by any Non-Recourse
Subsidiary to finance the acquisition, improvement, installation, design,
engineering, construction, development, completion, maintenance or operation of,
or otherwise to pay costs and expenses relating to or provide financing for, a
project, which Indebtedness does not provide for recourse against WPZ or any
Subsidiary of WPZ (other than a Non-Recourse Subsidiary and such recourse as
exists under a Performance Guaranty) or any property or asset of WPZ or any
Subsidiary of WPZ (other than the Equity Interests in, or the property or assets
of, a Non-Recourse Subsidiary). Non-Recourse Debt may become or cease to become
Non-Recourse Debt on the basis of whether it satisfies this definition at the
time considered.

“Non-Recourse Subsidiary” means (a) any subsidiary of WPZ (other than a Borrower
or a Subsidiary of WPZ that is an owner, directly or indirectly, of any Equity
Interest in any Borrower) whose principal purpose is to incur Non-Recourse Debt
and/or construct, lease, own or operate the assets financed thereby, or to
become a direct or indirect partner, member or other equity participant or owner
in a Person created for such purpose, and substantially all the assets of which
subsidiary and such Person are limited to (i) those assets being financed (or to
be financed), or the operation of which is being financed (or to be financed),
in whole or in part by Non-Recourse Debt, or (ii) Equity Interests in, or
Indebtedness or other obligations of, one or more other such Subsidiaries or
Persons, or (iii) Indebtedness or other obligations of WPZ or its Subsidiaries
or other Persons and (b) any Subsidiary of a Non-Recourse Subsidiary. A
Non-Recourse Subsidiary may become or cease to become a Non-Recourse Subsidiary
on the basis of whether it satisfies this definition at the time considered.

“Notes” means any promissory notes issued by a Borrower pursuant to
Section 2.10(e).

“Oil and Gas Agreements” means operating agreements, processing agreements,
farm-out and farm-in agreements, development agreements, area of mutual interest
agreements, contracts for the gathering and/or transportation of oil and natural
gas, unitization agreements, pooling arrangements, joint bidding agreements,
joint venture agreements, participation agreements, surface use agreements,
service contracts, leases and subleases of Oil and Gas Properties or other
similar agreements which are customary in the oil and gas business, howsoever
designated, in each case made or entered into in the ordinary course of the oil
and gas business as conducted by the Borrowers and their Subsidiaries.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the property now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interest; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil and other
Hydrocarbons in tanks and all rents, issues, profits, proceeds, products,
revenues

 

20



--------------------------------------------------------------------------------

and other income from or attributable to the Hydrocarbon Interests; and (f) all
tenements, hereditaments, appurtenances and property in any manner appertaining,
belonging, affixed or incidental to the Hydrocarbon Interests, and any and all
property, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loans or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 2.19).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning set forth in Section 9.05(d).

“Participant Register” has the meaning set forth in Section 9.05(d).

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Access Midstream Partners, L.P. (f/k/a Chesapeake
Midstream Partners, L.P.), dated as of August 3, 2010, as amended pursuant to
Amendment No. 1, dated as of July 24, 2012, as amended pursuant to Amendment
No. 2, dated as of December 20, 2012, as amended pursuant to Amendment No. 3
dated as of January 29, 2015, as further modified from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“pdf” means Portable Document Format or any other electronic format for the
transmission of images.

 

21



--------------------------------------------------------------------------------

“Performance Guaranty” means any guaranty issued in connection with any
Non-Recourse Debt or International Debt that (a) if secured, is secured only by
assets of, or Equity Interests in, a Non-Recourse Subsidiary or an International
Subsidiary, and (b) guarantees to the provider of such Non-Recourse Debt or
International Debt or any other Person the (i) performance of the improvement,
installation, design, engineering, construction, acquisition, development,
completion, maintenance or operation of, or otherwise affects any such act in
respect of, all or any portion of the project that is financed by such
Non-Recourse Debt or International Debt, (ii) completion of the minimum agreed
equity contributions to the relevant Non-Recourse Subsidiary or International
Subsidiary, or (iii) performance by a Non-Recourse Subsidiary or an
International Subsidiary of obligations to Persons other than the provider of
such Non-Recourse Debt or International Debt.

“Permitted Liens” means:

(a) any Lien existing on any property at the time of the acquisition thereof and
not created in contemplation of such acquisition by WPZ or any of its
Subsidiaries, whether or not assumed by WPZ or any of its Subsidiaries;

(b) any Lien existing on any property of a Subsidiary of WPZ at the time it
becomes a Subsidiary of WPZ and not created in contemplation thereof and any
Lien existing on any property of any Person at the time such Person is merged or
liquidated into or consolidated with WPZ (whether or not WPZ is the surviving
Person) or any of its Subsidiaries and not created in contemplation thereof;

(c) purchase money and analogous Liens incurred in connection with the
acquisition, development, construction, improvement, repair or replacement of
property (including such Liens securing Indebtedness incurred within 12 months
of the date on which such property was acquired, developed, constructed,
improved, repaired or replaced); provided that all such Liens attach only to the
property acquired, developed, constructed, improved, repaired or replaced and
the principal amount of the Indebtedness secured by such Lien shall not exceed
the gross cost of the property;

(d) [reserved];

(e) Liens on accounts receivable and related asset proceeds thereof arising in
connection with a receivables financing and any Lien held by the purchaser of
receivables derived from property or assets sold by WPZ or any of its
Subsidiaries and securing such receivables resulting from the exercise of any
rights arising out of defaults on such receivables;

(f) leases constituting Liens now or hereafter existing and any renewals or
extensions thereof;

(g) any Lien securing industrial development, pollution control or similar
revenue bonds;

(h) Liens existing on the Closing Date;

(i) Liens in favor of a Borrower or any of its Subsidiaries;

 

22



--------------------------------------------------------------------------------

(j) Liens securing Indebtedness incurred to refund, extend, refinance or
otherwise replace Indebtedness (“Refinanced Indebtedness”) secured by a Lien
permitted to be incurred under this Agreement; provided, that (i) the principal
amount of such Refinanced Indebtedness does not exceed the principal amount of
Indebtedness refinanced (plus the amount of penalties, premiums, fees, accrued
interest and reasonable expenses and other obligations incurred therewith) at
the time of such refunding, extension, refinancing or replacement and (ii) the
Liens securing the Refinancing Indebtedness are limited to either
(A) substantially the same collateral that secured, at the time of such
refunding, extension, refinancing or replacement, the Indebtedness so refunded,
extended, refinanced or replaced or (B) other collateral of reasonably
equivalent value of the collateral described in clause (A) above;

(k) Liens on and pledges of the Equity Interests of any joint venture owned by
WPZ or any of its Subsidiaries to the extent securing Indebtedness of such joint
venture that is non-recourse to WPZ or any of its Subsidiaries;

(1) any Lien created or assumed by WPZ or any of its Subsidiaries on oil, gas,
coal or other mineral or timber property, owned or leased by WPZ or any of its
Subsidiaries in the ordinary course of the business;

(m) Liens on the products and proceeds (including insurance, condemnation and
eminent domain proceeds) of and accessions to, and contract or other rights
(including rights under insurance policies and product warranties) derivative of
or relating to, property permitted to be subject to Liens but subject to the
same restrictions and limitations set forth in this Agreement as to Liens on
such property (including the requirement that such Liens on products, proceeds,
accessions and rights secure only obligations that such property is permitted to
secure);

(n) any Liens securing Indebtedness neither assumed nor guaranteed by WPZ or a
Subsidiary of WPZ nor on which it customarily pays interest, existing upon real
estate or rights in or relating to real estate (including rights-of-way and
easements) acquired by WPZ or such Subsidiary, which Liens do not materially
impair the use of such property for the purposes for which it is held by WPZ or
such Subsidiary;

(o) any Lien existing or hereafter created on any office equipment, data
processing equipment (including computer and computer peripheral equipment) or
transportation equipment (including motor vehicles, aircraft and marine
vessels);

(p) undetermined Liens incidental to construction or maintenance;

(q) any Lien created by WPZ or a Subsidiary of WPZ on any contract (or any
rights thereunder or proceeds therefrom) providing for advances by WPZ or such
Subsidiary to finance gas exploration and development or to finance acquisition
or construction of gathering systems, which Lien is created to secure
Indebtedness incurred to finance such advance;

(r) any Liens on cash, short term investments and letters of credit securing
obligations of WPZ or any of its Subsidiaries under currency hedges and interest
rate hedges;

(s) Liens granted pursuant to any Loan Document, including in connection with
any Cash Collateralization;

 

23



--------------------------------------------------------------------------------

(t) Liens for Taxes, customs duties or other governmental charges or assessments
that are not at the time determined (or, if determined, are not at the time
delinquent), or that are delinquent but the validity of which is being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP, if required by such principles, have been provided on the
books of the relevant entity;

(u) Liens pursuant to master netting agreements and other agreements entered
into in the ordinary course of business in connection with hedging obligations,
so long as such Liens encumber only amounts owed under the hedges covered by
such agreements;

(v) Liens on cash deposits in the nature of a right of setoff, banker’s lien,
counterclaim or netting of cash amounts owed arising in the ordinary course of
business on deposit accounts;

(w) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the assets
(and the income and proceeds therefrom) of such Non-Recourse Subsidiary that are
not owned by WPZ or any of its Subsidiaries on the Closing Date and that are
acquired, developed, operated and/or constructed with the proceeds of (i) such
Non-Recourse Debt or investments in such Non-Recourse Subsidiary or
(ii) Non-Recourse Debt or investments referred to in clause (i) refinanced in
whole or in part by such Non-Recourse Debt;

(x) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the Equity
Interests and assets (and the income and proceeds therefrom) of such
Non-Recourse Subsidiary that are owned by WPZ or any of its Subsidiaries on the
Closing Date (“Existing Assets”) and that are developed, operated and/or
constructed with the proceeds of (i) such Non-Recourse Debt or investments in
such Non-Recourse Subsidiary or (ii) Non-Recourse Debt or investments referred
to in clause (i) refinanced in whole or in part by such Non-Recourse Debt,
provided that the aggregate fair market value (determined as of the Closing
Date) of Existing Assets on which Liens may be granted pursuant to this clause
(x) shall not exceed $250,000,000;

(y) Liens securing International Debt so long as such Liens do not encumber any
assets of the Borrower or any of its Subsidiaries (other than the Equity
Interests of the International Subsidiary that is the borrower of such
International Debt);

(z) Liens on deposits or other security given to secure bids, tenders, trade
contracts, leases, government contracts, or to secure or in lieu of surety and
appeal bonds, performance and return of money bonds, in each case to secure
obligations arising in the ordinary course of business of the Borrower and its
Subsidiaries;

(aa) Liens on deposits or other security given to secure public or statutory
obligations and deposits as security for the payment of Taxes, other
governmental assessments or other similar governmental charges, in each case to
secure obligations of a Borrower or any of its Subsidiaries arising in the
ordinary course of business; and

(bb) Liens arising under Oil and Gas Agreements to secure compliance with such
agreements; provided that any such Lien referred to in this clause are for
claims which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, and provided further that any

 

24



--------------------------------------------------------------------------------

such Lien referred to in this clause does not materially impair the use of the
property covered by such Lien for the purposes for which such property is held
by any Borrower or any Subsidiary or materially impair the value of such
property subject thereto, and provided further that such Liens are limited to
property, including all relevant Oil and Gas Properties, that are the subject of
the relevant Oil and Gas Agreement.

Each of the foregoing paragraphs (a) through (bb) shall also be deemed to permit
(i) appropriate Uniform Commercial Code and other similar filings to perfect the
Liens permitted by such paragraph and (ii) Liens on the products and proceeds
(including insurance, condemnation and eminent domain proceeds) of and
accessions to, and contract or other rights (including rights under insurance
policies and product warranties) derivative of or relating to, the property
permitted to be encumbered under such paragraph, but subject to the same
restrictions and limitations herein set forth as to Liens on such property
(including the requirement that such Liens on products, proceeds, accessions and
rights secure only the specified obligations, and in the amount, that such
property is permitted to secure).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
as defined in Section 3(2) of ERISA currently maintained by, or in the event
such plan has terminated, to which contributions have been made or an obligation
to make such contributions has accrued during any of the five plan years
preceding the date of the termination of such plan by, any applicable Borrower
or any ERISA Affiliate of such Borrower subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which WPZ or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Pre-Merger WPZ” means the Person known as Williams Partners L.P., a Delaware
limited partnership prior to giving effect to the ACMP Merger.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York, New York. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Pro Rata Share” means, as to any Revolving Lender, its Commitment divided by
the aggregate Commitments of all Revolving Lenders.

“Rating Agency” means each of Moody’s and S&P.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any Issuing
Bank and (d) the Swing Line Lender as applicable.

“Register” has the meaning set forth in Section 9.05(c).

 

25



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Replacement Lender” has the meaning set forth in Section 2.04(b).

“Required Lenders” means, at any time, Revolving Lenders having Credit Exposures
and unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time, as such definition may be
modified from time to time in accordance with Section 9.03 hereof.

“Responsible Officer” means (a) with respect to WPZ, the president, chief
executive officer, chief financial officer, the general counsel, any vice
president, the secretary, any assistant secretary, the treasurer, any assistant
treasurer, or the controller of the General Partner or any other officer
designated as a “Responsible Officer” by the board of directors of the General
Partner and (b) with respect to any other Person, the president, chief executive
officer, chief financial officer, the general counsel, any vice president, the
secretary, any assistant secretary, the treasurer, any assistant treasurer, or
the controller of such Person or any other officer designated as a “Responsible
Officer” by the board of directors (or equivalent governing body) of such
Person.

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
class of Equity Interests of such Person, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests of such Person or any option, warrant or
other right to acquire any Equity Interests of such Person; provided that
(a) dividends, distributions or payments of common Equity Interests of such
Person, (b) any Equity Interest split, Equity Interest reverse split or similar
transactions and (c) the Borrower’s open market repurchase of any of its Equity
Interests and acquisitions by officers, directors and employees of the Borrower
of Equity Interests in the Borrower through cashless exercise of options,
warrants or other rights to acquire Equity Interests in the Borrower issued
pursuant to an employment, equity award, equity option or equity appreciation
agreement or plans entered into by the Borrower in the ordinary course of
business, in each case shall be deemed not to be “Restricted Payments”.

“Revolving Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.01(c) other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Acceptance.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” of any Person means any arrangement entered
into by such Person or any Subsidiary of such Person, directly or indirectly,
whereby such Person or any Subsidiary of such Person shall sell or transfer any
property, whether now owned or hereafter

 

26



--------------------------------------------------------------------------------

acquired to any other Person (a “Transferee”), and whereby such first Person or
any Subsidiary of such first Person shall then or thereafter rent or lease as
lessee such property or any part thereof or rent or lease as lessee from such
Transferee or any other Person other property which such first Person or any
Subsidiary of such first Person intends to use for substantially the same
purpose or purposes as the property sold or transferred.

“Senior Notes” means senior notes issued by WPZ or its predecessors constituting
Material Indebtedness.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Acquisition” means (i) the ACMP Merger and (ii) one or more
acquisitions of assets, Equity Interests, entities, operating lines or divisions
in any fiscal quarter for an aggregate purchase price of not less than
$25,000,000, whether effectuated in one or a series of related transactions.

“Subsidiary” means, with respect to any specified Person:

(a) any corporation, association or other business entity (other than a
partnership or limited liability company) of which more than 50% of the total
voting power of Voting Stock is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

(b) any partnership (whether general or limited) or limited liability company
(i) the sole general partner or member of which is such Person or a Subsidiary
of such Person, or (ii) if there is more than a single general partner or
member, either (A) the only managing general partners or managing members of
which are such Person or one or more Subsidiaries of such Person (or any
combination thereof) or (B) such Person owns or controls, directly or
indirectly, a majority of the outstanding general partner interests, member
interests or other Voting Stock of such partnership or limited liability
company, respectively; provided, however that “Subsidiary” with respect to the
Borrower does not include (1) any Non-Recourse Subsidiary and (2) any
International Subsidiary.

“Swing Line Borrowing Notice” has the meaning set forth in Section 2.05(b).

“Swing Line Lender” means Citibank, N.A.

 

27



--------------------------------------------------------------------------------

“Swing Line Limit” means a maximum principal amount of the lesser of
(a) $150,000,000 and (b) the Aggregate Commitments at any one time outstanding.

“Swing Line Loan” means a Loan made available to a Borrower by the Swing Line
Lender pursuant to Section 2.05.

“Swing Line Loan Exposure” means, as to any Revolving Lender at any time, an
amount equal to its Pro Rata Share of the aggregate principal amount of
outstanding Swing Line Loans at such time.

“Swing Line Rate” means, for any day, the sum of (a) the Alternate Base Rate
plus (b) the Applicable Rate with respect to ABR Borrowings.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Transactions” means the signature and delivery by the Borrowers of this
Agreement, the borrowing of Loans and the issuance of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.

“Williams” means The Williams Companies, Inc., a Delaware corporation.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without

 

28



--------------------------------------------------------------------------------

limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. All accounting terms not specifically
defined shall be construed in accordance with GAAP. To the extent there are any
changes in accounting standards from December 31, 2014, the financial condition
covenants set forth herein will continue to be determined in accordance with
accounting standards in effect on December 31, 2014, as applicable, until such
time, if any, as such financial covenants are adjusted or reset to reflect such
changes in accounting standards and such adjustments or resets are agreed to in
writing by the Borrowers and the Administrative Agent (after consultation with
the Required Lenders).

ARTICLE II

THE CREDITS

Section 2.01 Commitments.

(a) Loans. Subject to the terms and conditions set forth herein, each Revolving
Lender agrees to make Loans in Dollars to each Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the
sum of the total Credit Exposures exceeding the Aggregate Commitments; provided,
however, that in no event shall the sum of the total Credit Exposures with
respect to each of NWP and TGPL, individually, exceed $500,000,000 (the
“Borrower Sublimit”), it being understood that the termination of a Borrower
Sublimit for either NWP or TGPL shall not result in a reduction of the Aggregate
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, each Borrower may borrow, prepay and reborrow Loans.

(b) [Reserved].

(c) Increase in Commitments.

(i) WPZ shall have the option, without the consent of the Lenders, from time to
time to cause one or more increases in the Aggregate Commitments by adding,
subject to the prior approval of the Administrative Agent and the Issuing Banks
(such approval not to be unreasonably withheld), to this Agreement one or more
financial institutions as Revolving Lenders (collectively, the “New Lenders”) or
by allowing one or more

 

29



--------------------------------------------------------------------------------

Revolving Lenders to increase their respective Commitments; provided however
that: (A) prior to and after giving effect to the increase, no Default or Event
of Default shall have occurred hereunder and be continuing, (B) no such increase
shall cause the Aggregate Commitments to exceed $4,000,000,000, (C) no Lender’s
Commitment shall be increased without such Lender’s consent, (D) such increase
shall not result in the increase of any Borrower Sublimit and (E) such increase
shall be evidenced by a commitment increase agreement in form and substance
reasonably acceptable to the Administrative Agent and executed by WPZ, the
Administrative Agent, the New Lenders, if any, and Lenders increasing their
Commitments, if any, and which shall indicate the amount and allocation of such
increase in the Aggregate Commitments and the effective date of such increase
(the “Increase Effective Date”). Each financial institution that becomes a New
Lender pursuant to this Section by the execution and delivery to the
Administrative Agent of the applicable commitment increase agreement shall be a
“Revolving Lender” and a “Lender” for all purposes under this Agreement on the
applicable Increase Effective Date. The Borrowers shall borrow and prepay Loans
on each Increase Effective Date (and pay any additional amounts required
pursuant to Section 2.16) to the extent necessary to keep the outstanding Loans
of each Revolving Lender ratable with such Lender’s revised Applicable
Percentage after giving effect to any nonratable increase in the Aggregate
Commitments under this Section.

(ii) As a condition precedent to each increase pursuant to Section 2.01(c)(i)
above, WPZ shall deliver to the Administrative Agent, to the extent requested by
the Administrative Agent, the following in form and substance reasonably
satisfactory to the Administrative Agent:

(A) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the General Partner certifying that each of the
conditions to such increase set forth in this Section 2.01(c) shall have
occurred and been complied with and that, before and after giving effect to such
increase, (1) the representations and warranties (other than Added L/C
Representations) contained in this Agreement and the other Loan Documents are
true and correct in all material respects on and as of the Increase Effective
Date after giving effect to such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, and (2) no Default or Event of Default exists and is continuing;

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of a Responsible Officer of the General Partner as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of such Responsible Officer thereof authorized to act as a
Responsible Officer in connection with such increase agreement, and such
documents and certifications as the Administrative Agent may reasonably require
to evidence that WPZ is validly existing and in good standing in its
jurisdiction of organization; and

(C) a favorable customary opinion of counsel to WPZ, relating to such increase
agreement, addressed to the Administrative Agent and each Lender if requested by
the Administrative Agent or such Lenders.

(iii) Any Borrower shall have the option, by agreement with any Lender to
(A) after consultation with the Administrative Agent, cause such Lender to
become or cease to be an Issuing Bank under this Agreement and (B) increase or
decrease the Letter of Credit Commitment of any Lender as an Issuing Bank.

 

30



--------------------------------------------------------------------------------

Section 2.02 Loans and Borrowings.

(a) Each Loan (other than the Swing Line Loans) shall be made as part of a
Borrowing consisting of Loans made by the Revolving Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Borrowing (other than Borrowings of Swing Line
Loans) shall be comprised entirely of ABR Loans or Eurodollar Loans as a
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments or, in the case of NWP or TGPL, the entire
unused balance of the Borrower Sublimit applicable to it, or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) or the repayment of a Swing Line Loan as contemplated by
Section 2.05(d). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 24
Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Borrowings. To request a Borrowing (other than a
Borrowing of a Swing Line Loan), a Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, fax or emailed pdf to the Administrative Agent of a
written Borrowing Request signed by such Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

31



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified in a Borrowing Request
delivered pursuant to Section 2.03, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then such Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Revolving Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Extension of Maturity Date.

(a) No earlier than 90 days prior and no later than 30 days prior to each
anniversary of the Closing Date, upon notice to the Administrative Agent (which
shall promptly, but in any event within three (3) Business Days after receipt of
such notice, notify the Lenders and the Issuing Banks of such notice), the
Borrowers may request an extension of the Maturity Date then in effect (an
“Extension Request”) for an additional one-year period; provided that no more
than two of such one-year extensions shall be permitted hereunder. Within 20
days of delivery of such Extension Request, each Lender and each Issuing Bank
shall notify the Administrative Agent and the Borrowers whether or not it
consents to such Extension Request (which consent may be given or withheld in
such Lender’s or such Issuing Bank’s, as applicable, sole and absolute
discretion). Any Non-Defaulting Lender with a then effective Commitment may
consent to an Extension Request irrespective of whether such Lender previously
had been a Declining Lender with respect to a previous Extension Request. The
Administrative Agent shall promptly notify the Borrowers, the Lenders and the
Issuing Banks of the Lenders’ and the Issuing Banks’ responses.

(b) Each Lender and each Issuing Bank that agrees in its sole discretion to
extend its Commitment (each, an “Extending Lender”) shall notify the
Administrative Agent within such time period of its agreement to extend its
Commitment. The Commitment of any Lender and the Letter of Credit Commitment of
any Issuing Bank that declines or fails to respond to such Borrower’s request
for an extension of the Maturity Date within such time period (a “Declining
Lender”) shall be terminated on the Maturity Date then in effect for such Lender
or Issuing Bank, as applicable (without regard to any extension by other Lenders
or Issuing Banks) and on such date the aggregate Commitments of all Lenders
shall be reduced by the total Commitments of all Declining Lenders expiring on
the Maturity Date (without giving effect to the Extension

 

32



--------------------------------------------------------------------------------

Request) except to the extent one or more Eligible Assignees shall have agreed
to assume such Commitments hereunder in accordance with Section 2.19(b) (each, a
“Replacement Lender”). The Administrative Agent shall notify such Borrower, each
Lender and each Issuing Bank of the Lenders’ and Issuing Banks’ responses to
each request made hereunder. Such Borrower shall pay in full the unpaid
principal amount of all Loans owing to each Declining Lender, together with all
accrued and unpaid interest thereon and all fees accrued and unpaid under this
Agreement and all other amounts due to such Declining Lender under this
Agreement, including any breakage fees or costs that are payable pursuant to
Section 2.16, on the Maturity Date (without giving effect to the Extension
Request) or the earlier replacement of such Declining Lender pursuant to
Section 2.19(b).

(c) The Maturity Date shall be extended as to Extending Lenders only if
(x) Required Lenders (calculated after giving effect to any replacements of
Lenders permitted herein) have consented to the Extension Request; provided that
the Commitment or Letter of Credit Commitment, as applicable, of each Extending
Lender shall be on the same terms and conditions as the Commitment of each other
Extending Lender and (y) on the Extension Effective Date (as defined herein),
(i) the LC Exposure in respect of all Letters of Credit issued by the Issuing
Banks does not exceed the aggregate of all Letter of Credit Commitments (other
than Letter of Credit Commitments of Declining Lenders) at such time and
(ii) the Aggregate Outstanding Credit Exposure does not exceed the Aggregate
Commitments (calculated excluding Commitments of Declining Lenders). For each
such Extension Request, if so approved, the Maturity Date (such existing
Maturity Date being the “Extension Effective Date”), as to Extending Lenders
(irrespective of whether such Lender previously had been a Declining Lender),
shall be extended by one year. With respect to any previously Declining Lender
who is a Extending Lender with respect to a current Extension Request, by giving
its consent, such Extending Lender shall be approving each requested extension
of the Maturity Date as to which it was a Declining Lender. Declining Lenders
shall remain Lenders or Issuing Banks, as applicable, until the Maturity Date
applicable to such Lender or Issuing Bank. Upon satisfaction of the conditions
precedent provided in the next sentence, the Administrative Agent and such
Borrower shall promptly confirm to the Lenders and the Issuing Banks any
extension of the Maturity Date pursuant to this Section 2.04, specifying the
date of such confirmation (the “Extension Confirmation Date”), the Extension
Effective Date, and the extended Maturity Date with respect to the Extending
Lenders. As a condition precedent to such extension, such Borrower shall deliver
to the Administrative Agent a certificate of such Borrower dated as of the
Extension Confirmation Date signed by a Responsible Officer of such Borrower
certifying that, as of the Extension Confirmation Date, (i) before and after
giving effect to such extension, the representations and warranties set forth in
this Agreement are true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier, in
which case such representations and warranties are true and correct in all
respects as written, including the materiality qualifier) on and as of such date
(other than those representations and warranties that expressly relate to a
specific earlier date, which are true and correct in all material respects as of
such earlier date (other than those representations and warranties that are
subject to a materiality qualifier, in which case such representations and
warranties are true and correct in all respects as of such earlier date as
written, including the materiality qualifier)) and (ii) before and after giving
effect to such extension, no Default or Event of Default has occurred and is
continuing.

 

33



--------------------------------------------------------------------------------

(d) If the Maturity Date is extended in accordance with this Section, (i) the
Administrative Agent shall record in the Register any Replacement Lender’s
information as provided pursuant to an Administrative Questionnaire that shall
be executed and delivered by such Replacement Lender to the Administrative Agent
on or before such Extension Effective Date, (ii) Schedule 2.01 hereof shall be
amended and restated to set forth all Revolving Lenders (including any
Replacement Lenders) and Issuing Banks that will be Revolving Lenders and
Issuing Banks hereunder (and their respective Commitments and Letter of Credit
Commitments) after giving effect to such extension and the Administrative Agent
shall distribute to each Lender (including each Replacement Lender) and each
Issuing Bank a copy of such amended and restated Schedule 2.01, (iii) each
Replacement Lender that complies with the provisions of this Section 2.04 shall
be a “Lender” for all purposes under this Agreement, (iv) all calculations and
payments of interest on the Loans shall take into account the actual Commitments
of each Lender and the principal amount outstanding of each Loan made by such
Lender during the relevant period of time, and (v) each Lender’s share of the LC
Exposure and obligation to participate in Swing Line Loans on such date shall
automatically be deemed to equal such Lender’s Applicable Percentage of the LC
Exposure (such Applicable Percentage for such Lender to be determined as of such
Extension Effective Date in accordance with its Commitment on such date as a
percentage of the Commitments on such date) or the Swing Line Lenders, as
applicable, without further action by any party.

(e) If as a result of any extension of the Maturity Date in accordance with this
Section 2.04 there is more than one Maturity Date in effect at any time, the
Borrower and the Administrative Agent may make such amendments to this Agreement
as may be necessary to ensure the pro rata treatment in accordance with
Section 2.18(c) in respect of all Borrowings and Loans hereunder.

Section 2.05 Swing Line Loan.

(a) Amount of Swing Line Loans. Upon (a) the satisfaction of the conditions
precedent set forth in Section 4.02 and (b) if such Swing Line Loan is to be
made on the date of the initial advance hereunder, the satisfaction of the
conditions precedent set forth in Section 4.01, from and including the Closing
Date and before the Maturity Date as to the Swing Line Lender, any Borrower may
request and the Swing Line Lender shall, on the terms and conditions set forth
in this Agreement, make Swing Line Loans to the Borrowers from time to time in
an aggregate principal amount not to exceed the Swing Line Limit; provided that
at no time shall the Aggregate Outstanding Credit Exposure at any time exceed
the Aggregate Commitment. Subject to the terms of this Agreement, the Borrowers
may borrow, repay and re-borrow Swing Line Loans at any time prior to the
Maturity Date as to the Swing Line Lender. Subject to the terms and conditions
of this Agreement (including the satisfaction of the applicable conditions
precedent set forth in Article IV), a Borrower may request a Loan (other than a
Swing Line Loan) hereunder for the purpose of repaying any Swing Line Loan.

(b) Borrowing Notice. A Borrower may request a Swing Line Loan by delivering to
the Administrative Agent and the Swing Line Lender irrevocable notice in
substantially the form attached hereto as Exhibit B-2 (a “Swing Line Borrowing
Notice”) not later than 2:00 p.m. on the requested borrowing date of such Swing
Line Loan, specifying (i) the applicable borrowing date (which date shall be a
Business Day), and (ii) the aggregate amount of the requested Swing Line Loan
which shall be an amount not less than $5,000,000 and in an integral multiple of
$1,000,000 in excess thereof. The Swing Line Loans shall bear interest at the
Swing Line Rate.

 

34



--------------------------------------------------------------------------------

(c) Making of Swing Line Loans. Promptly after receipt of a Swing Line Borrowing
Notice, the Administrative Agent shall notify each Lender of the requested Swing
Line Loan. Not later than 4:00 p.m. on the applicable borrowing date, the Swing
Line Lender shall make available the Swing Line Loan to the applicable Borrower
on the borrowing date to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.

(d) Repayment of Swing Line Loans.

(i) Each Swing Line Loan shall be paid in full by the applicable Borrower on or
before the earlier of (A) the seventh Business Day after the borrowing date for
such Swing Line Loan and (B) the Maturity Date as to the Swing Line Lender;
provided, that such payment shall not be made by application of the proceeds of
any other Swing Line Loans.

(ii) The Swing Line Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m. on any Business Day, require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swing Line Loans outstanding. Such notice shall specify the aggregate amount
of Swing Line Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s share of such
Swing Line Loan or Swing Line Loans which share shall be equal to its Pro Rata
Share thereof. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swing Line Lender, such Revolving Lender’s share
of such Swing Line Loan or Swing Line Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swing Line Loans
pursuant to this paragraph is unconditional, continuing, irrevocable and
absolute and shall not be affected by any circumstances, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Administrative Agent, the Swing Line Lender or any other
Person, (B) the occurrence or continuance of a Default or Event of Default,
(C) any adverse change in the condition (financial or otherwise) of any
Borrower, or (D) any other circumstances, happening or event whatsoever. Each
Revolving Lender shall comply with its obligation under this Section 2.05(d) by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect Loans made by such Revolving Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swing Line
Lender the amounts so received from the Revolving Lenders. In the event that any
Revolving Lender fails to make payment to the Administrative Agent of any amount
due under this Section 2.05(d), the Administrative Agent shall be entitled to
receive, retain and apply against such obligation the principal and interest
otherwise payable to such Revolving Lender hereunder until the Administrative
Agent receives such payment from such Revolving Lender or such obligation is
otherwise fully satisfied. The Administrative

 

35



--------------------------------------------------------------------------------

Agent shall notify the applicable Borrower of any participations in any Swing
Line Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swing Line Loan shall be made to the Administrative Agent and
not to the Swing Line Lender. Any amounts received by the Swing Line Lender from
the applicable Borrower (or other party on behalf of such Borrower) in respect
of a Swing Line Loan after receipt by the Swing Line Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent. All of such amounts received by the Administrative Agent in payment of
Swing Line Loans shall be promptly remitted by the Administrative Agent to the
Revolving Lenders that shall have made their payments pursuant to this paragraph
and to the Swing Line Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swing Line Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to a Borrower for any reason. The purchase of
participations in a Swing Line Loan pursuant to this paragraph shall not relieve
a Borrower of any default in the payment thereof.

(iii) In addition, on the seventh Business Day after the borrowing date of any
Swing Line Loan, a Borrower shall be deemed to have automatically given notice
to the Administrative Agent requesting that each Revolving Lender make a Loan in
the amount of such Revolving Lender’s Pro Rata Share of such Swing Line Loan
(including any interest accrued and unpaid thereon), for the purpose of repaying
such Swing Line Loan, in which case each Revolving Lender hereby absolutely and
unconditionally agrees to fund to the Administrative Agent, for the account of
the Swing Line Lender, such Revolving Lender’s Loan deemed requested under this
clause (iii) to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders, no later than 4:00 p.m. on the
date such notice is received by the Revolving Lender from the Administrative
Agent if such notice is received at or before 2:00 p.m. (and otherwise before
11:00 a.m. on the next Business Day). Loans made pursuant to this
Section 2.05(d)(iii) shall initially be ABR Loans and thereafter may be
continued as ABR Loans or converted into Eurodollar loans in the manner provided
in Section 2.08 and subject to the other conditions and limitations set forth in
this Article II. Unless a Revolving Lender shall have notified the Swing Line
Lender, prior to its making any Swing Line Loan, that any applicable condition
precedent set forth in Section 4.01 or 4.02 had not then been satisfied, such
Revolving Lender’s obligation to make Loans pursuant to this
Section 2.05(d)(iii) to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Administrative Agent, the
Swing Line Lender or any other Person, (B) the occurrence or continuance of a
Default or Event of Default, (C) any adverse change in the condition (financial
or otherwise) of any Borrower, or (D) any other circumstances, happening or
event whatsoever.

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, any Borrower
may request the issuance of Letters of Credit under the Commitments for its own
account or for the account of any Subsidiary of it, in a form reasonably
acceptable to the Administrative Agent and

 

36



--------------------------------------------------------------------------------

the applicable Issuing Bank, at any time and from time to time during the
Availability Period; provided that no Issuing Bank shall be required to issue,
amend, renew or extend a Letter of Credit after the Maturity Date with respect
to that Issuing Bank. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Document, the terms and conditions of this Agreement shall control. For
the avoidance of doubt, any representations, warranties and events of default in
any such letter of credit application or other agreement shall have no effect.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary of any
Borrower, any Borrower requesting a Letter of Credit for a Subsidiary of it
shall be obligated to reimburse the applicable Issuing Bank hereunder for any
and all drawings under such Letter of Credit, provided that, for the avoidance
of doubt, WPZ shall not be obligated to reimburse any Issuing Bank for any
drawing under a Letter of Credit requested by NWP or TGPL and issued or
outstanding in support of any obligations of, or for the account of NWP, TGPL or
any Subsidiary of NWP or TGPL. Each Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of its Subsidiaries (other than,
in the case of WPZ, the issuance of Letters of Credit at the request of NWP or
TGPL for the account of NWP, TGPL or any Subsidiary of NWP or TGPL) inures to
the benefit of such Borrower, and that such Borrower’s business derives
substantial benefits from the businesses of its Subsidiaries.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (unless
automatically renewed by its terms) or extension of an outstanding Letter of
Credit), a Borrower shall hand deliver or fax (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent three
Business Days (or such shorter period as may be acceptable to such Issuing Bank)
in advance of the requested date of issuance, amendment, renewal (unless
automatically renewed by its terms) or extension, a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by such Issuing Bank,
such Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended if and only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit
such Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure in
respect of all Letters of Credit issued by the Issuing Banks does not exceed the
aggregate of all Letter of Credit Commitments at such time, (ii) the LC Exposure
in respect of all Letters of Credit issued by any Issuing Bank does not exceed
the Letter of Credit Commitment of such Issuing Bank at such time, and (iii) the
Aggregate Outstanding Credit Exposure does not exceed the Aggregate Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
seven Business Days prior to the Maturity Date with respect to

 

37



--------------------------------------------------------------------------------

the Issuing Bank thereof; provided, if a Borrower so requests, an Issuing Bank
may, in its sole and absolute discretion, agree to issue a Letter of Credit that
has automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit such Issuing
Bank to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than (A) thirty (30) days before the
end of such twelve-month period, or (B) such later date to be agreed upon at the
time such Letter of Credit is issued (the “Nonrenewal Notice Date”). Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such Issuing Bank to permit the renewal of
such Letter of Credit at any time prior to the date set forth in clause (ii) of
this Section 2.06(c); provided that the expiry date of such Letter of Credit
shall be no later than the date set forth in clause (ii) of this
Section 2.06(c).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to such Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Aggregate Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement on the date that such LC Disbursement is made, if such Borrower
shall have received notice of such LC Disbursement prior to 9:00 a.m., New York
City time, on such date, or, if such notice has not been received by such
Borrower prior to such time on such date, then on the Business Day immediately
following the day that such Borrower receives such notice; provided that such
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Sections 2.03 that such payment be financed with an ABR
Borrowing in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If such Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from such Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such

 

38



--------------------------------------------------------------------------------

Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from such Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and the applicable Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of ABR
Loans as contemplated above) shall not constitute a Loan and shall not relieve a
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, any Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to any Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable law) suffered by
any Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

39



--------------------------------------------------------------------------------

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by fax or such electronic communication that has been approved by the
applicable Issuing Bank) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve such Borrower
of its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if such Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(e) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time, after consultation with the Administrative Agent, by written agreement
among the Borrowers, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
applicable Borrower shall pay all unpaid fees owed by it and accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization.

(i) If any Event of Default shall occur and be continuing and if the maturity of
the Loans has been accelerated with respect to a Borrower pursuant to Article
VII, on the Business Day that the Borrowers receive notice from the
Administrative Agent upon written request of the Required Lenders demanding Cash
Collateralization pursuant to this paragraph, each such applicable Borrower
shall Cash Collateralize an amount in cash equal to the LC Exposure for all
outstanding Letters of Credit requested by it as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to Cash Collateralize
the LC Exposure shall become effective immediately, and such cash collateral
shall become immediately due and payable, without demand or other notice of

 

40



--------------------------------------------------------------------------------

any kind, upon the occurrence of any Event of Default with respect to such
Borrower described in clause (g) or (h) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the applicable Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at each Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed by the
applicable Borrower and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the applicable Borrower for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with LC Exposure representing greater
than 51% of the total LC Exposure), be applied to satisfy other obligations of
the applicable Borrower under this Agreement. To the extent not applied as
aforesaid, any cash collateral provided hereunder shall be returned in full to
the applicable Borrower within three Business Days after all Events of Default
have been cured or waived or, in full or in part, as necessary to cause the
amount of such cash collateral not to exceed the aggregate LC Exposure.

(ii) If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit or Swing Line Loan is at the time outstanding,
any Issuing Bank (unless such Issuing Bank or the Swing Line Lender is a
Defaulting Lender), except to the extent the Commitments have been reallocated
pursuant to Section 2.06(k), by notice to the applicable Borrower which
requested or has requested the issuance of such Letters of Credit or Swing Line
Loan through the Administrative Agent, may require such applicable Borrower to
Cash Collateralize within seven Business Days the obligations of such Borrower
to the Issuing Banks in respect of such Letters of Credit, or the Swing Line
Lender in respect of such Swing Line Loan, as the case may be, in an amount
equal to the aggregate amount of the unreallocated obligations (contingent or
otherwise) of such Defaulting Lender in respect thereof, or to make other
arrangements satisfactory to the Administrative Agent and to the applicable
Issuing Bank(s) or the Swing Line Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender. Any cash collateral provided pursuant to this clause (ii) shall be
deposited in an interest bearing account promptly after the execution of the
appropriate deposit account agreement and establishment of such account from
which the Administrative Agent will release interest to the applicable Borrower
on a periodic basis.

(k) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the LC Exposure and the Swing
Line Loan Exposure of such Defaulting Lender will, subject to the limitation in
the first proviso below, automatically be reallocated (effective on the day such
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Commitments; provided that (a) the sum of each
Non-Defaulting Lender’s total Credit Exposure, total Swing Line Loan Exposure
and total LC Exposure may not in any event exceed the Commitment of

 

41



--------------------------------------------------------------------------------

such Non-Defaulting Lender as in effect at the time of such reallocation and
(b) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrowers,
the Administrative Agent, the Issuing Banks, the Swing Line Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender.

(l) Addition of Letters of Credit. If (i) an Issuing Bank has, at the request of
a Borrower, issued a letter of credit in Dollars other than under this
Agreement, (ii) such Borrower decides to add such letter of credit (an “Added
Letter of Credit”) to this Agreement as a Letter of Credit and (iii) such
Issuing Bank consents in writing (such consent, and any funding of a draw under
such letter of credit, are deemed made by such Issuing Bank in reliance on the
agreements of the other Revolving Lenders pursuant to this Section 2.06) to such
letter of credit becoming an Added Letter of Credit, then such Borrower shall
give the Administrative Agent and such Issuing Bank at least three Business
Days’ (or such shorter period as agreed to by the Administrative Agent and such
Issuing Bank) prior notice requesting that such letter of credit be so added,
specifying the Business Day such letter of credit is to be added to this
Agreement and attaching thereto a copy of such letter of credit, by hand
delivering, faxing or transmitting by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank, to the
applicable Issuing Bank and the Administrative Agent. On the Business Day so
specified for such letter of credit, such letter of credit shall become an Added
Letter of Credit and become a Letter of Credit deemed issued under this
Agreement by the Issuing Bank specified in the relevant notice (the date such
letter of credit so becomes an Added Letter of Credit being the “Added L/C
Effective Date” for such letter of credit), if and only if (and, in the case of
clauses (A) and (B) below, upon adding such letter of credit such Borrower shall
be deemed to represent and warrant that), (A) after giving effect to such
inclusion (w) the LC Exposure in respect of all Letters of Credit issued by the
Issuing Banks does not exceed the aggregate of all Letter of Credit Commitments
at such time, (x) the LC Exposure in respect of all Letters of Credit issued by
any Issuing Bank does not exceed the Letter of Credit Commitment of such Issuing
Bank at such time, (y) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitments and (z) the Aggregate Outstanding Credit
Exposure with respect to NWP or TGPL do not exceed in each case the Borrower
Sublimit, (B) such letter of credit complies in all other respects with this
Section 2.06, and (C) such Issuing Bank notifies the Administrative Agent, on or
before such Added L/C Effective Date, that such letter of credit is or will
become, as of such Added L/C Effective Date, an Added Letter of Credit.

(m) Existing Letters of Credit. The parties hereto acknowledge and agree that
all Existing Letters of Credit are deemed to be issued under this Agreement by
the applicable Issuing Bank at the request of the applicable Borrower and shall
constitute Letters of Credit hereunder for all purposes (including
Section 2.06(d) and Section 2.06(e)), and no notice requesting issuance thereof
shall be required hereunder. Each reference herein to the issuance of a Letter
of Credit shall include any such deemed issuance. All fees accrued on the
Existing Letters of Credit to but excluding the date hereof shall be for the
account of the applicable “Issuing Bank” and the “Lenders” (as those terms are
used in the Existing Credit Agreement) as provided in the Existing Credit
Agreement, and all fees accruing on the Existing Letters of Credit on and after
the date hereof shall be for the account of the applicable Issuing Bank thereof
and the Lenders as provided herein.

 

42



--------------------------------------------------------------------------------

Section 2.07 Funding of Borrowings.

(a) Except as otherwise provided in Section 2.05 each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the applicable Borrower by promptly crediting the amounts so received, in
like funds, to an account designated by such Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank; and provided further that
Loans made or deemed made to repay Swing Line Loans shall be remitted by the
Administrative Agent to the Swing Line Lender or Revolving Lenders in accordance
with Section 2.05(d)(iii).

(b) Unless the Administrative Agent shall have received notice from a Revolving
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
Pro Rata Share available on such date in accordance with this Section 2.07 and
may, but shall not be required to, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Revolving Lender has not in fact made its Pro Rata Share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by such Borrower, the interest rate applicable to ABR Loans.
If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the applicable Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its Pro Rata Share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
applicable Borrower shall be without prejudice to any claim such Borrower may
have against a Revolving Lender that shall have failed to make such payment to
the Administrative Agent.

Section 2.08 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Revolving Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

43



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or emailed pdf to the Administrative Agent of a written Interest Election
Request signed by such Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then such Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Revolving Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing with respect to any Borrower and the
Administrative Agent, at the request of the Required Lenders, so notifies such
Borrower, then, so long as an Event of Default with respect to such Borrower is
continuing (i) no outstanding Borrowing of such Borrower may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Borrowing of
such Borrower shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

(f) Notwithstanding anything herein to the contrary, this Section 2.08 shall not
apply to Borrowings of Swing Line Loans.

 

44



--------------------------------------------------------------------------------

Section 2.09 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Aggregate Commitments shall terminate on
the Maturity Date.

(b) WPZ may at any time terminate, or from time to time reduce, the Aggregate
Commitments or the Letter of Credit Commitments and NWP and TGPL may at any time
terminate, or from time to time reduce, the Borrower Sublimit applicable to such
Borrower; provided that (i) each reduction of the Aggregate Commitments, the
Letter of Credit Commitments or any Borrower Sublimit shall be in an amount that
is an integral multiple of $1,000,000 and not less than $5,000,000, (ii) WPZ
shall not terminate or reduce the Aggregate Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.11, the
Aggregate Outstanding Credit Exposure would exceed the Aggregate Commitments,
(iii) WPZ shall not terminate or reduce the Letter of Credit Commitments if the
LC Exposure would exceed the Letter of Credit Commitments, as so reduced,
(iv) the amount of the Letter of Credit Commitment of any Issuing Bank shall not
be reduced to an amount which is less than the aggregate amount of LC Exposure
in respect of all Letters of Credit issued or deemed issued by such Issuing
Bank; (v) the Borrower Sublimit for any Borrower may not be reduced to an amount
which is less than the greatest, for such Borrower, of the sum of (A) the
aggregate outstanding principal amount of Loans owed by such Borrower plus
(B) the aggregate amount of LC Exposure in respect of Letters of Credit issued
at the request of such Borrower; and (vi) the Aggregate Commitments shall not be
reduced to an amount which is less than the aggregate amount of the Letter of
Credit Commitments, unless the Letter of Credit Commitments are correspondingly
reduced at the same time. When NWP or TGPL ceases to be a Borrower, the Borrower
Sublimit applicable to such Borrower shall be terminated, such Borrower shall
repay all obligations under the Loan Documents owing by it and all Letters of
Credit issued at the request of such Borrower shall be terminated or such
Borrower shall provide cash collateral to the Agent in an amount equal to the
undrawn face amount of such Letters of Credit.

(c) The applicable Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Commitments, the Letter of Credit
Commitments or a Borrower Sublimit under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Revolving Lenders of the contents thereof. Each notice delivered by a Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Aggregate Commitments or the Letter of Credit Commitments
delivered by any Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or another event, in which case such
notice may be revoked by such Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Aggregate Commitments, the Letter of Credit
Commitments or a Borrower Sublimit shall be permanent; provided that nothing in
this provision shall affect a Borrower’s ability to increase the Letter of
Credit Commitments pursuant to Section 2.01(c)(iii). Each reduction of the
Aggregate Commitments and a Borrower Sublimit shall be made ratably among

 

45



--------------------------------------------------------------------------------

the Lenders in accordance with their respective Commitments, except as provided
in clause (d) below. Each reduction of the Letter of Credit Commitments being
made in conjunction with a reduction of the Aggregate Commitments pursuant to
Section 2.09(b)(vi) above shall be made ratably among the Issuing Banks in
accordance with their respective Letter of Credit Commitments.

(d) WPZ may terminate the unused amount of the Commitment and Letter of Credit
Commitment of a Defaulting Lender upon one Business Day’s prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), provided
that such termination will not be deemed to be a waiver or release of any claim
the Borrowers, the Administrative Agent, the Issuing Banks or any Lender may
have against such Defaulting Lender.

(e) Notwithstanding any other provision of this Section 2.09, if at any time,
WPZ ceases to have Control over, and/or ceases to maintain NWP or TGPL as its
Subsidiary, then the Borrower Sublimit applicable to such Borrower shall
automatically terminate, such Borrower shall repay all obligations owing by it
under the Loan Documents and all Letters of Credit issued at the request of such
Borrower shall be terminated or such Borrower shall provide cash collateral to
the Agent in an amount equal to the undrawn face amount of such Letters of
Credit or make other arrangements satisfactory to the relevant Issuing Bank(s)
with respect to such Letters of Credit, it being understood that the termination
of a Borrower Sublimit for either NWP or TGPL shall not result in a reduction of
the Aggregate Commitments.

(f) Notwithstanding the foregoing, all of the provisions of the Loan Documents
which by their terms survive termination of the Commitments of a Borrower,
including, without limitation, those provisions set forth in Section 9.06, shall
survive and not be deemed terminated, but shall remain in full force and effect.

Section 2.10 Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Lender the then unpaid principal amount of
each Loan (and all accrued and unpaid interest thereon) made to such Borrower on
the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations

 

46



--------------------------------------------------------------------------------

recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of each Borrower to repay the Loans made to such Borrower
in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender and substantially
in the form of note attached hereto as Exhibit E. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.05) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.11 Prepayment of Loans.

(a) Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing, including Borrowings of Swing Line Loans, in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

(b) The applicable Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery, fax or emailed pdf) of any prepayment hereunder not
later than 11:00 a.m., New York City time on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, any such notice of prepayment may be conditioned upon the effectiveness of
other credit facilities or another event. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

Section 2.12 Fees.

(a) WPZ agrees to pay to the Administrative Agent for the account of each Lender
(other than a Defaulting Lender) a commitment fee on the daily average unused
amount of the Commitment of such Lender for the period from and including the
Effective Date up to, but excluding, the date on which the Aggregate Commitments
have been terminated at the Applicable Rate for commitment fees (it being
understood that Swing Line Loans (to the extent participations therein have not
been funded by the Lenders pursuant to Section 2.05(d)(ii)) will not be deemed a
utilization of the Commitments solely for the purposes of this Section). Accrued
commitment fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year and on the date on which the Aggregate
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).

 

47



--------------------------------------------------------------------------------

(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender (other than a Defaulting Lender) a participation fee with respect
to its participations in Letters of Credit (other than with respect to Letters
of Credit which have been Cash Collateralized to the extent of such Cash
Collateralization) issued at the request of such Borrower, which shall accrue at
the same Applicable Rate as interest on Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the date on which such Lender ceases to have any
LC Exposure, and (ii) to the applicable Issuing Bank a fronting fee, which shall
accrue at the rate of 0.15% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable quarterly
on the third Business Day following the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Aggregate Commitments terminate and any such fees accruing after the
date on which the Aggregate Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Banks pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). All fees accrued on a letter of credit
that becomes an Added Letter of Credit, to but excluding the Added L/C Effective
Date for such Added Letter of Credit shall be for the account of the entity that
issued such Added Letter of Credit, and all fees accruing on such letter of
credit on and after such Added L/C Effective Date shall be for the account of
the relevant Issuing Bank thereof and the Lenders as provided herein.

(c) WPZ agrees to pay to the Administrative Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between WPZ and
the Administrative Agent as set forth in the applicable Fee Letter.

(d) WPZ agrees to pay to each Joint Lead Arranger, for its own account, fees
payable in the amounts and at the times separately agreed upon among WPZ and
such Joint Lead Arranger as set forth in the applicable Fee Letter.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank
or the Swing Line Lender, in the case of fees payable to it) for distribution,
in the case of facility fees and participation fees, to the Revolving Lenders or
the Joint Lead Arrangers, as applicable. Fees paid shall not be refundable under
any circumstances.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to this Section 2.12 (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees) nor shall any such fee be payable by any

 

48



--------------------------------------------------------------------------------

Borrower, provided that (a) for the avoidance of doubt and without duplication
of fees, to the extent that a portion of the LC Exposure or the Swing Line Loan
Exposure of such Defaulting Lender is reallocated to the Non-Defaulting Lenders
pursuant to Section 2.06(k), such fees that would have accrued for the benefit
of such Defaulting Lender will instead accrue for the benefit of and be payable
to such Non-Defaulting Lenders (other than with respect to Letters of Credit or
Swing Line Loans, which have been Cash Collateralized to the extent of such Cash
Collateralization), pro rata in accordance with their respective Commitments,
and (b) to the extent any portion of such LC Exposure or Swing Line Loan
Exposure cannot be so reallocated, such fees will instead accrue for the benefit
of and be payable to the Issuing Banks and the Swing Line Lender, as their
interests appear (and the pro rata payment provisions of Section 2.18 will
automatically be deemed adjusted to reflect the provisions of this Section).

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest on each day at
the Alternate Base Rate for such day plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Each Swing Line Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the day such Swing Line Loan is made to
but excluding the date it is paid, at a rate per annum equal to the Swing Line
Rate for such day.

(d) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default with respect to any Borrower, if any
principal of or interest on any Loan or any fee or other amount payable by such
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Aggregate Commitments or,
if a Borrower ceases to be a Borrower, on such date; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(f) All interest determined by reference to the LIBO Rate or clauses (b) or
(c) of the definition of Alternate Base Rate shall be computed on the basis of a
year of 360 days, and all other interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day

 

49



--------------------------------------------------------------------------------

but excluding the last day). The applicable Alternate Base Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(g) Any Borrower (with respect to Loans made to it) shall pay to each Lender, so
long as such Lender shall be required under regulations of the Board of
Governors of the Federal Reserve System of the United States of America to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Borrowing of such Lender during such periods as such Borrowing is
a Eurodollar Borrowing, from the date of such Borrowing until such principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (i) the LIBO Rate for the Interest Period in
effect for such Eurodollar Borrowing from (ii) the rate obtained by dividing
such LIBO Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period. Such additional interest
shall be determined by such Lender. Any Borrower (with respect to Loans made to
it) shall from time to time, within 15 days after demand (which demand shall be
accompanied by a certificate comporting with the requirements set forth in
Section 2.15(c)) by such Lender (with a copy of such demand and certificate to
the Administrative Agent) pay to the Lender giving such notice such additional
interest; provided, however, that no Borrower shall be required to pay to such
Lender any portion of such additional interest that accrued more than 90 days
prior to any such demand, unless such additional interest was not determinable
on the date that is 90 days prior to such demand.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

Section 2.15 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
Party;

 

50



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurodollar Loan made by it, or change the basis of taxation of payments to
such Recipient in respect thereof (except for any Indemnified Taxes and the
imposition of, or any change in the rate of, any Tax described in clauses
(a)(ii) through (d) of the definition of Excluded Taxes payable by such
Recipient); or

(iii) impose on any Lender Party or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender Party of making, funding or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender Party
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender Party
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender Party, the applicable Borrower will pay to such Lender
Party such additional amount or amounts as will compensate such Lender Party for
such additional costs incurred or reduction suffered, in each case to the extent
applicable to the Loans or LC Exposure related to such Borrower.

(b) Capital Requirements. If any Lender Party determines that any Change in Law
affecting such Lender Party or any lending office of such Lender Party or such
Lender Party’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender Party’s capital or on the capital of such Lender Party’s holding company,
if any, as a consequence of this Agreement, the commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender Party or such Lender Party’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender
Party’s policies and the policies of such Lender Party’s holding company with
respect to capital adequacy or liquidity), then from time to time the applicable
Borrower will pay to such Lender Party such additional amount or amounts as will
compensate such Lender Party or such Lender Party’s holding company for any such
reduction suffered, in each case to the extent applicable to the Loans or LC
Exposure related to such Borrower.

(c) Certificates for Reimbursement. A certificate of a Lender Party setting
forth the amount or amounts necessary to compensate such Lender Party or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, showing the computation thereof and delivered to the applicable
Borrower shall be conclusive absent manifest error. Such certificate shall
further certify that such Lender Party is making similar demands of its other
similarly situated borrowers. Any applicable Borrower shall pay such Lender
Party the amount shown as owed by it and due on any such certificate within 10
days after receipt thereof.

 

51



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender Party’s right to demand such compensation, provided that no Borrower
shall be required to compensate a Lender Party pursuant to this Section for any
increased costs incurred or reductions suffered more than ninety days prior to
the date that such Lender Party notifies such Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender Party’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
ninety day period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrowers pursuant to Section 2.19, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense (excluding loss of anticipated profits) attributable to such event. A
certificate of any Lender setting forth, in reasonable detail showing the
computation thereof, any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error. Such Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof, if such certificate complies herewith.

Section 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of each Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
provided that if an applicable withholding agent shall be required by applicable
law to deduct or withhold any Taxes from such payments, then (i) if such Tax is
an Indemnified Tax, the sum payable by such Borrower shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions applicable to additional sums payable under this Section)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
withholding agent shall make such deductions and (iii) such withholding agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

(b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, each Borrower shall timely pay any Other Taxes related to
it to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by Borrowers. Each Borrower shall indemnify each Recipient
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to

 

52



--------------------------------------------------------------------------------

amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient shall be
conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.05(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Borrower, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority
pursuant to this Section 2.17, such Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable requirement of law or reasonably
requested by the Borrowers or the Administrative Agent as will enable the
Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either set forth in

 

53



--------------------------------------------------------------------------------

Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of a Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

(B) any Foreign Lender shall deliver to the Borrowers and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of a
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable: (i) in the case of
a Foreign Lender claiming the benefits of an income Tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty; (ii) executed originals of IRS Form W-8ECI; (iii) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit F-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E; or (iv) to the extent a Foreign Lender is not
the beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

 

54



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of a Borrower or the Administrative
Agent), executed originals of any other form prescribed by an applicable law as
a basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
any withholding Tax imposed by FATCA if such Lender were to fail to comply with
the requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code), such Lender shall deliver to the Borrowers and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any Recipient determines in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrowers or with respect to which
the Borrowers have paid pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), such Recipient shall pay
to the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid by the Borrowers under this
Section with respect to the Taxes giving rise to such refund), net of reasonable
out-of-pocket expenses directly related to the receipt of such refund by the
Recipient and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund) provided that, the
Borrowers, upon the request of such Recipient, agree to repay the amount paid
over to the Borrowers pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the applicable Recipient be required to pay any
amount to the Borrowers pursuant to this paragraph (g) the payment of which
would place such Recipient in a less favorable net after-Tax position than the
Recipient would have been in if the indemnification

 

55



--------------------------------------------------------------------------------

payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require the Administrative Agent or Any
Lender Party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrowers or any other
Person.

(h) FATCA Grandfathering. For purposes of determining withholding Taxes imposed
under FATCA, each Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize each Borrower and the Administrative Agent to treat)
this Agreement and any Loan as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i), whether or
not there has been a significant modification of a debt instrument for U.S.
Federal income tax purposes.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the date of such payment or on the next succeeding Business Day for
purposes of calculating interest and fees thereon. All such payments shall be
made to the Administrative Agent at its offices at Citicorp North America, 399
Park Avenue, New York, New York 10043, Attention: Williams Partners L.P. Account
Officer, except payments to be made directly to an Issuing Bank or the Swing
Line Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.04 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

56



--------------------------------------------------------------------------------

(c) If any Revolving Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Revolving Lender, then the Revolving
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Revolving Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.18(c) shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including payments made to Declining Lenders on the
Maturity Date applicable to such Declining Lender) or any payment obtained by a
Revolving Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to any Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to this subsection (c) may exercise against such Borrower
rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of such Borrower in the amount of such
participation.

(d) [Reserved].

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(d), 2.06(e), 2.07(b), or 9.04(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. In the
event that any Defaulting Lender exercises any such right of setoff, (x) all
amounts so set off will be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Sections 2.06(d),
2.06(e), 2.07(b), or 9.04(c), and, pending such payment, will be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders and
(y) the Defaulting Lender will provide promptly to the Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13(g) or Section 2.15 or
if any Borrower is required to pay any Indemnified Taxes to any Lender or any
Governmental Authority for the account of any Lender, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its

 

57



--------------------------------------------------------------------------------

rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.13(g), 2.15
or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Any applicable Borrower required to make any
payment under Sections 2.13(g), 2.15 or 2.17 hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. Subject to the foregoing, Lenders agree to use
reasonable efforts to select lending offices which will minimize Indemnified
Taxes and other costs and expenses for the Borrowers.

(b) If any Lender requests compensation under Section 2.13(g) or Section 2.15,
or if any Borrower is required to pay any Indemnified Taxes to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender or a Declining Lender, or if any Lender
fails to approve an amendment, waiver or other modification to this Agreement
that requires the approval of all Lenders and at least the Required Lenders have
approved such amendment, waiver or other modification, then the Borrowers may,
at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.05), all its interests, rights and obligations under this Agreement to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent, the Swing Line Lender and the Issuing Banks, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.16), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower or Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.13(g) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments; provided further that in the case of any assignment of a Declining
Lender’s Commitments, the relevant replacement Lender, after giving effect to
such assignment, elects to extend its Commitment pursuant to Section 2.04 to a
date which shall be the latest Maturity Date for any Commitments then in effect
under this Agreement (after giving effect to the latest Extension Effective
Date). A Lender shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. If any Lender refuses to assign and delegate all its interests,
rights and obligations under this Agreement after the Borrowers have required
such Lender to do so as a result of a claim for compensation under
Section 2.13(g) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such Lender shall not be entitled to receive such compensation or
required payments.

(c) If the Borrowers, the Administrative Agent, the Issuing Banks and the Swing
Line Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions

 

58



--------------------------------------------------------------------------------

set forth therein, such Lender will, to the extent applicable, purchase such
portion of outstanding Loans of the other Revolving Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Credit Exposure, LC Exposure, and Swing Line Loan Exposure of the
Revolving Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such Credit Exposure of each Revolving Lender
will automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender having been a Defaulting Lender.

Section 2.20 Nature of Obligations. Notwithstanding anything in this Agreement
to the contrary, the respective obligations of the Borrowers under the Loan
Documents are several and not joint. For avoidance of doubt, and without
limitation of the preceding sentence, it is agreed that (i) no Borrower shall be
liable for the Loans (or interest or fees with respect thereto) made to a
different Borrower under Section 2.01, and no Borrower shall be liable for the
LC Disbursements (or related fees) with respect to Letters of Credit issued at
the request of a different Borrower pursuant to Section 2.06, (ii) with respect
to each Borrower, the obligations set forth in Section 2.15 shall only apply in
respect of the Commitment of any Lender Party to lend to, or to issue (or
purchase participations in) Letters of Credit issued at the request of, such
Borrower, (iii) with respect to the indemnification obligations set forth in
Section 2.17, each Borrower shall only be responsible for such obligations that
result from Taxes or Other Taxes in connection with Loans made to, or Letters of
Credit issued at the request of, or that otherwise pertain to, such Borrower or
any of its Subsidiaries, (iv) with respect to any representation and warranty
made by a Borrower pursuant to Section 4.02, such representation and warranty
shall only be made by such Borrower as provided in clause (v) of this
Section 2.20, (v) with respect to the representations and warranties made in
Article III or, if applicable, any other Loan Document, each Borrower makes such
representations and warranties only with respect to, and only to the extent
applicable to, such Borrower and its Subsidiaries, and (vi) with respect to
covenants set forth in Articles V and VI, each Borrower is only responsible for
compliance with such covenants only with respect to, and only to the extent
applicable to, such Borrower and its Subsidiaries.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower, solely with respect to itself and, to the extent set forth below,
its Subsidiaries, represents and warrants to the Lenders that, on the Effective
Date, on the date of each Borrowing by such Borrower or issuance or increase in
the amount of any Letter of Credit for such Borrower and each Added L/C
Effective Date, except with respect to Sections 3.07 and 3.08 in each case as
specified therein, which shall only be represented and warranted as of the
Effective Date as provided therein:

Section 3.01 Organization; Powers. Such Borrower and each of its Material
Subsidiaries is validly existing and (if applicable) in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business in all

 

59



--------------------------------------------------------------------------------

material respects as now conducted and is qualified to do business in, and (if
applicable) is in good standing in, every jurisdiction where such qualification
is required, except where the failure to do so or to be validly existing and in
good standing or to have such power and authority, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower.

Section 3.02 Authorization; Enforceability. The Transactions and the performance
of its obligations contemplated thereby are within such Borrower’s partnership
or limited liability company powers, as applicable, and have been duly
authorized by all necessary partnership, limited liability company and, if
required, partner action, as applicable. This Agreement has been duly executed
and delivered by such Borrower and constitutes a legal, valid and binding
obligation of such Borrower, enforceable against such Borrower in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. No material authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for the due execution, delivery and performance by such
Borrower of any Loan Document to which it is a party, or the consummation of the
transactions contemplated thereby. The execution, delivery and performance by
such Borrower of the Loan Documents to which it is shown as being a party and
the consummation of the transactions contemplated thereby do not contravene
(a) such Borrower’s organizational documents or (b) any law or any restriction
under any material agreement binding on such Borrower and will not result in or
require the creation or imposition of any Lien prohibited by this Agreement.

Section 3.04 Financial Condition. Pre-Merger WPZ has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income and cash flows
(a) as of and for the fiscal year ended December 31, 2013, reported on by
Ernst & Young LLP, independent public accountants, and (b) as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2014. Such
financial statements (i) were prepared in accordance with GAAP, except as
otherwise expressly noted therein, and (ii) present fairly, in all material
respects, the financial position and results of operations and cash flows of the
businesses of Pre-Merger WPZ and its consolidated subsidiaries as of such dates
and for such periods in accordance with GAAP.

Section 3.05 Litigation. Except as set forth in the annual report on Form 10-K
for the year ended December 31, 2013, the quarterly reports on Form 10-Q or
current reports on Form 8-K filed subsequent thereto but prior to the Closing
Date, or any amendments thereof filed subsequent thereto but prior to the
Closing Date, in each case of any Borrower or Pre-Merger WPZ, or as set forth in
the registration statement on Form S-4 of WPZ, or any amendments thereof filed
subsequent thereto but prior to the Closing Date, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of such Borrower, threatened in writing against
such Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect with
respect to such Borrower or (ii) that purport to adversely affect the legality,
validity and enforceability of the Loan Documents and are non-frivolous (as
reasonably determined by the

 

60



--------------------------------------------------------------------------------

Administrative Agent); provided, that this representation, when made, shall not
constitute an admission that any action, suit or proceeding set forth in any
annual report on Form 10-K, any quarterly report on Form 10-Q, any current
report on Form 8-K, or set forth in the Form S-4, or any amendments to any of
the foregoing, in each case referred to above would result in a Material Adverse
Effect due to an adverse determination, if any.

Section 3.06 Environmental Matters. Except as set forth in the annual report on
Form 10-K for the year ended December 31, 2013, the quarterly reports on Form
10-Q or current reports on Form 8-K filed subsequent thereto but prior to the
Closing Date, or any amendments thereof filed subsequent thereto but prior to
the Closing Date, in each case of any Borrower or Pre-Merger WPZ, or as set
forth in the registration statement on Form S-4 of WPZ, or any amendments
thereof filed subsequent thereto but prior to the Closing Date, such Borrower
and its Subsidiaries have reasonably concluded that they: (a) are in compliance
with all applicable Environmental Laws, except to the extent that any
non-compliance would not reasonably be expected to have a Material Adverse
Effect with respect to such Borrower; (b) are not subject to any judicial,
administrative, government, regulatory or arbitration proceeding alleging the
violation of any applicable Environmental Laws, except to the extent that any
such proceeding would not reasonably be expected to have a Material Adverse
Effect with respect to such Borrower; (c) are not subject to any federal, state,
local or foreign review, audit or investigation which would reasonably be
expected to lead to a proceeding referred to in (b) above that would reasonably
be expected to have a Material Adverse Effect with respect to such Borrower;
(d) have no actual knowledge that any of their predecessors in title to any of
their property and assets are the subject of any currently pending federal,
state, local or foreign review, audit or investigation which would reasonably be
expected to lead to a proceeding referred to in (b) above that would reasonably
be expected to have a Material Adverse Effect with respect to such Borrower; and
(e) possess, and are in compliance with, or have applied for, all approvals,
licenses, permits, consents and other authorizations which are necessary under
any applicable Environmental Laws to conduct their business, except to the
extent that the failure to possess, or be in compliance with, any of the
foregoing would not reasonably be expected to have a Material Adverse Effect
with respect to such Borrower.

Section 3.07 Disclosure. As of the Effective Date only, neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other written information furnished by or on behalf of such Borrower (including,
in the case of WPZ, by or on behalf of Pre-Merger WPZ) in connection with the
Transactions to the Administrative Agent or any Lender on or prior to the
Effective Date (as modified or supplemented by other information so furnished on
or prior to the Effective Date), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading, provided that, with respect to any projected
financial information, such Borrower represents only that such information was
prepared in good faith based upon assumptions believed by such Borrower to be
reasonable at the time (it being recognized, however, that projections as to
future events are not to be viewed as facts and that the actual results during
the period or periods covered by any projections may materially differ from the
projected results).

Section 3.08 Solvency. As of the Effective Date and on the date of any increase
in the Aggregate Commitments pursuant to Section 2.01(c) only, after giving
effect to the Transactions (including each Loan and each Letter of Credit) to be
consummated on such date, such Borrower, individually and together with its
Subsidiaries, is Solvent.

 

61



--------------------------------------------------------------------------------

Section 3.09 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect in respect of such Borrower.

Section 3.10 Investment Company Status. No Borrower is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

Section 3.11 Margin Securities. No Borrower is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations U or X of
the Board of Governors of the Federal Reserve System of the United States of
America), and no part of the proceeds of any Loan will be used to purchase or
carry any margin stock in violation of said Regulations U or X or to extend
credit to others for the purpose of purchasing or carrying margin stock in
violation of said Regulations U or X.

Section 3.12 Sanctions; Anti-Corruption; Money Laundering and Counter-Terrorist
Financing Laws

(a) None of the Borrowers or any of their Subsidiaries, nor, to the knowledge of
the Borrowers, any director, officer, employee or Affiliate of any Borrower or
any of their Subsidiaries is the subject of any sanctions administered or
enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control or the U.S. State Department, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”); none of the Borrowers or any of their Subsidiaries
is located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions.

(b) Neither any Letter of Credit nor any part of the proceeds of the Loans will
be used, directly or, to the knowledge of any Borrower, indirectly, (i) to fund
or finance any activities or business of or with any Person or vessel, or in any
country or territory, that, at the time of such funding or financing, is, or
whose government is, the subject of Sanctions if such activities or business
would be prohibited for a U.S. Person pursuant to Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Borrower or
any Subsidiary or any other party to this Agreement.

(c) Each Borrower and its Subsidiaries are in compliance with all applicable
anti-corruption laws, including the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), except for such
non-compliance that could not, based upon the facts and circumstances existing
at the time, reasonably be expected to (x) result in a Material Adverse Effect
or (y) result in material liability to any Lender Party or the Administrative
Agent. Williams has instituted and maintains policies and procedures reasonably
designed to promote compliance by each Borrower with the FCPA and all other
applicable anti-corruption laws, and each Borrower adheres to such policies and
procedures. Neither any Letter

 

62



--------------------------------------------------------------------------------

of Credit nor any part of the proceeds of the Loans will be used, directly or,
to the knowledge of any Borrower, indirectly, in violation of the FCPA or any
other applicable anti-corruption law, including for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA or any other applicable anticorruption law.

(d) To the extent applicable, each Borrowers and its Subsidiaries are in
compliance with the Bank Secrecy Act, as amended by Title III of the USA PATRIOT
Act, and all other applicable anti-money laundering and counter-terrorist
financing laws and regulations, except for such non-compliance that could not,
based on the facts and circumstances existing at the time, reasonably be
expected to (x) result in a Material Adverse Effect or (y) result in material
liability to any Lender Party or the Administrative Agent.

ARTICLE IV

CONDITIONS

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the Effective Date which is scheduled to occur when each of the
following conditions is satisfied:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or email pdf transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of Craig
L. Rainey, Esq., General Counsel of the Borrowers, and Gibson, Dunn & Crutcher
LLP, counsel for the Borrowers, in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
(i) the organization and existence of the Borrowers, and (ii) the authorization
of the Transactions and any other legal matters relating to the Borrowers, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received each promissory note requested
by a Lender pursuant to Section 2.10(e), each duly completed and executed by
each Borrower.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer or a Responsible Officer of each Borrower, confirming
compliance with the conditions set forth in paragraphs (h) and (i) of this
Section 4.01.

 

63



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received (i) all fees and other amounts
due and payable pursuant to the Fee Letters on or prior to the Effective Date
and (ii) to the extent invoiced two (2) Business Days prior to closing,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder (or shall have received satisfactory evidence
that all such fees and amounts are being paid substantially simultaneously).

(g) As of the Effective Date only, since December 31, 2013, no event resulting
in a Material Adverse Effect has occurred and is continuing.

(h) No Default or Event of Default has occurred and is continuing.

(i) The representations and warranties of each Borrower set forth in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier, in
which case such representations and warranties shall be true and correct in all
respects as written, including the materiality qualifier) on and as of the
Closing Date (other than those representations and warranties that expressly
relate to a specific earlier date, which shall be true and correct in all
material respects as of such earlier date (other than those representations and
warranties that are subject to a materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects as of
such earlier date as written, including the materiality qualifier)).

(j) The ACMP Merger and the merger of Pre-Merger WPZ with and into WPZ shall
each have been consummated.

(k) The Administrative Agent shall have received, each in form reasonably
satisfactory to the Lenders, pro forma consolidated financial statements for the
period ending September 30, 2014 of WPZ and its subsidiaries giving effect to
the ACMP Merger and the other Transactions to be effected on the Closing Date.
It is agreed that the condition in this clause (k) will be satisfied by the pro
forma consolidated financial statements contained in the registration statement
on Form S-4 of WPZ, or any amendments thereof filed subsequent thereto but prior
to the Closing Date.

(l) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing ACMP Credit Agreement has been terminated
(or will be terminated on the Closing Date), all obligations thereunder have
been satisfied in full (other than any Letters of Credit listed on Schedule 2.06
hereto and any contingent expense reimbursement, indemnification and similar
obligations that survive repayment in full of the obligations under the Existing
ACMP Credit Agreement), and arrangements have been made for the substantially
concurrent release of all liens thereunder.

(m) The Administrative Agent shall have received evidence reasonably
satisfactory to it that each of the subsidiary guarantees of WPZ’s outstanding
senior notes have been terminated (or shall be terminated on the Closing Date).

The date on which all of the foregoing conditions have been satisfied (or waived
by the Administrative Agent) shall be the “Effective Date”. The Administrative
Agent shall notify the Borrowers and the Lenders of the Effective Date, and such
notice shall be conclusive and binding.

 

64



--------------------------------------------------------------------------------

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (exclusive of continuations and conversions of a
Borrowing and except as set forth in Section 2.05(d) with respect to Loans to be
made by the Revolving Lenders for the purpose of repaying the Swing Line Loans),
and of any Issuing Bank to issue or increase the amount of any Letter of Credit,
is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower requesting the Loan set
forth in this Agreement shall be true and correct in all material respects
(other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties shall
be true and correct in all respects as written, including the materiality
qualifier) on and as of the date of such Borrowing or the date of issuance or
increase of such Letter of Credit, as applicable (other than those
representations and warranties that expressly relate to a specific earlier date,
which shall be true and correct in all material respects as of such earlier date
(other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties shall
be true and correct in all respects as of such earlier date as written,
including the materiality qualifier)).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance or increase of such Letter of Credit, as applicable, no Default with
respect to such Borrower shall have occurred and be continuing.

Each Borrowing, each Swing Line Borrowing Notice and each issuance or increase
of a Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower making such Borrowing on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

Section 4.03 Defaulting Lenders. In addition to the other conditions precedent
herein set forth, if any Lender becomes, and during the period it remains, a
Defaulting Lender, no Issuing Bank will be required to issue any Letter of
Credit or to increase any outstanding Letter of Credit, and the Swing Line
Lender will not be required to make a Swing Line Loan, unless such Issuing Bank
or the Swing Line Lender, as the case may be, is reasonably satisfied that any
exposure that would result therefrom is fully covered or eliminated by any
combination, at the option of the applicable Borrower, of the following:

(a) the LC Exposure and the Swing Line Loan Exposure of such Defaulting Lender
is reallocated, as to outstanding and future Letters of Credit and Swing Line
Loans to the Non-Defaulting Lenders as provided in Section 2.06(k);

(b) to the extent a reallocation as provided in Section 2.06(k) is not available
or otherwise at the option of the Borrower requesting the Letter of Credit or
the Swing Line Loan, without limiting the provisions of Section 2.06(j), each
Borrower Cash Collateralizes the obligations of such Borrower in respect of such
Letter of Credit or Swing Line Loan in an amount equal to the aggregate amount
of the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender in respect of such Letter of Credit or Swing Line Loan (provided that
cash collateral shall be deposited in an interest bearing account promptly after
the execution of the appropriate deposit account agreement and establishment of
such account from which the Administrative Agent will release interest to the
applicable Borrower on a periodic basis), or

 

65



--------------------------------------------------------------------------------

makes other arrangements satisfactory to the Administrative Agent and the
relevant Issuing Bank(s) or the Swing Line Lender in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender; and

(c) in the case of a proposed issuance of a Letter of Credit or making of a
Swing Line Loan, by an instrument or instruments in form and substance
satisfactory to the Administrative Agent and to the relevant Issuing Bank(s) or
the Swing Line Lender, as the case may be, the Borrowers agree that the face
amount of such requested Letter of Credit or the principal amount of such
requested Swing Line Loan will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such Letter of Credit or Swing Line
Loan will, subject to the first proviso below, be on a pro rata basis in
accordance with the Commitments of the Non-Defaulting Lenders, and the pro rata
payment provisions of Section 2.18 will be deemed adjusted to reflect this
provision; provided that (a) the sum of each Non-Defaulting Lender’s total
Credit Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender, and (b) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim any Borrower, the
Administrative Agent, any Issuing Bank, the Swing Line Lender or any other
Lender may have against such Defaulting Lender, or cause such Defaulting Lender
to be a Non-Defaulting Lender.

ARTICLE V

AFFIRMATIVE COVENANTS

From and after the Effective Date and until the Aggregate Commitments have
expired or been terminated and the principal of and interest on each Loan and
all fees payable hereunder shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, each Borrower, solely with respect to itself, and to the extent set
forth below, its Subsidiaries, covenants and agrees with the Lenders that:

Section 5.01 Financial Statements and Other Information. Such Borrower will
furnish, or cause to be furnished, to the Administrative Agent:

(a) (x) as soon as available, but in any event within 105 days after the end of
each fiscal year of such Borrower, the audited consolidated balance sheet of
such Borrower and its consolidated subsidiaries for such fiscal year and the
related consolidated statements of income, equity and cash flows of such
Borrower and its consolidated subsidiaries for such fiscal year, all in
reasonable detail, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
selected by such Borrower, which report and opinion shall be prepared in
accordance with GAAP, and (y) as soon as available, but in any event within 105
days after the end of Pre-Merger WPZ’s fiscal year ended December 31, 2014, the
audited supplemental consolidated balance sheet of WPZ and its consolidated
subsidiaries for such fiscal year and the related consolidated statements of
income, equity and cash flows of WPZ and its consolidated subsidiaries for such
fiscal year (which shall include a continuation of Pre-Merger WPZ’s historical
financial statements, combined with those of WPZ for the periods under common
control (periods subsequent to July 1, 2014), reflected at Williams’ historical
basis in both partnerships), all in reasonable detail, audited and accompanied

 

66



--------------------------------------------------------------------------------

by a report and opinion of an independent certified public accountant of
nationally recognized standing selected by such Borrower, which report and
opinion shall be prepared in accordance with GAAP;

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of such Borrower, the
unaudited consolidated balance sheet of such Borrower and its consolidated
subsidiaries as at the end of such quarter and the related consolidated
statements of income, equity and cash flows of such Borrower and its
consolidated subsidiaries for such quarter, all in reasonable detail and
certified by a Financial Officer of such Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of such Borrower and its subsidiaries in accordance with GAAP, subject to normal
changes resulting from year-end adjustments;

(c) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of such Borrower and within 105 days after the end of each
fiscal year of such Borrower, a certificate of a Financial Officer of such
Borrower substantially in the form of Exhibit D (i) certifying as to whether a
Default has occurred that is then continuing and, if a Default has occurred that
is then continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth in reasonable
detail calculations demonstrating compliance with Section 6.07;

(d) promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by any Borrower to public
securities holders generally, and (ii) each regular or periodic report, each
registration statement (without exhibits except as expressly requested by such
Lender), and each prospectus and all amendments thereto filed by WPZ or any of
its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange; and

(e) any other information (other than projections) which the Administrative
Agent, at the request of any Lender, may from time to time reasonably request.

Any document readily available on-line through the “Electronic Data Gathering,
Analysis and Retrieval” system (or any successor system thereof) maintained by
the Securities and Exchange Commission (or any succeeding Governmental
Authority), shall be deemed to have been furnished to the Administrative Agent
for purposes of this Section 5.01. Documents required to be delivered pursuant
to this Section 5.01 may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which such Borrower posts
such documents, or provides a link thereto on such Borrower’s website on the
Internet at www.williamslp.com or (ii) on which such documents are (or are
deemed to be) delivered to the Administrative Agent. The Administrative Agent
shall post such documents on such Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by such
Borrower with any such request for delivery.

 

67



--------------------------------------------------------------------------------

Section 5.02 Notices of Material Events. Such Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Event of Default;

(b) as soon as possible and in any event within 30 Business Days after such
Borrower or any of its Subsidiaries or ERISA Affiliate of such Borrower knows or
has reason to know that any ERISA Event with respect to any Plan of such
Borrower has occurred or is reasonably expected to occur that could reasonably
be expected to have a Material Adverse Effect in respect of such Borrower;

(c) promptly and in any event within 25 Business Days after receipt thereof by
such Borrower or any ERISA Affiliate of such Borrower, copies of each notice
received by such Borrower or any ERISA Affiliate of such Borrower from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan;

(d) promptly and in any event within 25 Business Days after receipt thereof by
such Borrower or any ERISA Affiliate of such Borrower from the sponsor of a
Multiemployer Plan, a copy of each notice received by such Borrower or any ERISA
Affiliate of such Borrower concerning (i) the imposition of a Withdrawal
Liability by a Multiemployer Plan, (ii) the determination that a Multiemployer
Plan is, or is expected to be, in reorganization within the meaning of Title IV
of ERISA, (iii) the termination of a Multiemployer Plan within the meaning of
Title IV of ERISA, or (iv) the amount of liability incurred, or expected to be
incurred, by such Borrower or any ERISA Affiliate of such Borrower in connection
with any event described in clause (i), (ii) or (iii) above that, in the
aggregate, would reasonably be expected to have a Material Adverse Effect in
respect of such Borrower; and

(e) the occurrence of any “Event of Default” (as defined in the indenture with
respect thereto) with respect to the Senior Notes; and

(f) any change in any rating established or deemed to have been established by
Moody’s or S&P for the Index Debt of such Borrower.

Each notice delivered under clauses (a) through (e) of this Section shall be
accompanied by a statement of a Responsible Officer setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. Such Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
and necessary or desirable to the conduct of its business, except where failure
to do so could not be reasonably expected to have a Material Adverse Effect with
respect to such Borrower except (i) in the case of any Material Subsidiary of
such Borrower (other than another Borrower), where the failure of such Material
Subsidiary to so maintain its existence could not reasonably be expected to have
a Material Adverse Effect in respect of such Borrower, (ii) where the failure to
preserve and maintain such rights and franchises (other than existence) or to so
qualify and remain qualified could not reasonably be expected to have a Material
Adverse Effect in respect of such Borrower, and (iii) the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution not prohibited
under Section 6.02.

 

68



--------------------------------------------------------------------------------

Section 5.04 Payment of Obligations. Such Borrower will, and will cause each of
its Material Subsidiaries to, pay, before the same shall become delinquent or in
default, its Indebtedness and Tax liabilities but excluding Indebtedness that is
not Material Indebtedness, except where (a)(i) the validity or amount thereof is
being contested by such Borrower or such Subsidiary in good faith by appropriate
proceedings, and (ii) such Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, or (b) the
failure to make payment would not reasonably be expected to have a Material
Adverse Effect with respect to such Borrower.

Section 5.05 Maintenance of Properties; Insurance. Such Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property,
taken as a whole, material to the conduct of their business in good working
order and condition, ordinary wear and tear excepted, in the reasonable judgment
of such Borrower or Material Subsidiary, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations; provided that
(i) such Borrower or Material Subsidiary may self-insure to the extent and in
the manner normal for companies of like size, type and financial condition and
(ii) any insurance required by this Section 5.05(b) may be maintained by
Williams or WPZ on behalf of such Borrower or Material Subsidiary.

Section 5.06 Books and Records; Inspection Rights. Such Borrower will, and will
cause each of its Material Subsidiaries to, keep in accordance with GAAP books
of record and account. Such Borrower will, and will cause each of its Material
Subsidiaries to, permit any representatives designated by the Administrative
Agent or the Required Lenders, upon reasonable prior notice during normal
business hours and, if such Borrower shall so request, in the presence of a
Responsible Officer or an appointee of a Responsible Officer, at the Lenders’
expense so long as no Event of Default exists and at such Borrower’s expense
during the continuance of an Event of Default, to visit and inspect its
properties, to examine and make extracts from its books and records (subject to
compliance with confidentiality agreements and applicable copyright law), and to
discuss its affairs, finances and condition with its officers, all at such
reasonable times and as often as reasonably requested but no more frequently
than once a year so long as no Event of Default exists.

Section 5.07 Compliance with Laws. Such Borrower will, and will cause each of
its Material Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property,
including, without limitation, Environmental Laws, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used (i) to refinance the outstanding Indebtedness of the Borrowers
under the Existing Credit Agreement on the Closing Date and (ii) for working
capital, acquisitions, capital expenditures and other general limited liability
company or partnership, as applicable, purposes and the refinancing of the
Existing Credit Agreement. Letters of Credit will be used for such Borrower’s
and their

 

69



--------------------------------------------------------------------------------

respective Subsidiaries’ general limited liability company or partnership, as
applicable, purposes. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System of the
United States of America, including Regulations U and X.

Section 5.09 Potential Subsidiary Guarantors.

(a) If, after the date of this Agreement, any Subsidiary of WPZ that is not
already a Guarantor guarantees any Material Indebtedness of WPZ, then that
Subsidiary shall become a Guarantor of the obligations of WPZ hereunder by
executing a Guaranty and delivering it to the Administrative Agent within twenty
Business Days of the date on which it guaranteed such Material Indebtedness,
together with such other additional closing documents, certificates and legal
opinions as shall reasonably be requested by the Administrative Agent.

(b) The Guaranty of a Guarantor shall be released (i) in connection with any
sale or other disposition of all or substantially all of the properties or
assets of such Guarantor (including by way of merger or consolidation) to a
Person that is not (either before or after giving effect to such transaction) a
Guarantor, (ii) in connection with any sale or other disposition of all of the
Capital Stock of such Guarantor to a Person that is not (either before or after
giving effect to such transaction) a Guarantor, (iii) upon termination of this
Agreement or (iv) at such time as such Guarantor ceases to guaranty such
Material Indebtedness.

Section 5.10 Maintenance of Ownership of Certain Subsidiaries. At all times, WPZ
will (a) Control NWP and TGPL and (b) maintain NWP and TGPL as Subsidiaries of
WPZ, except that WPZ may cease to have Control over, and/or cease to maintain
NWP and TGPL as its Subsidiaries, if after giving effect to either NWP or TGPL
not being Subsidiaries of WPZ or WPZ ceasing to have Control over either NWP or
TGPL, as applicable, the senior unsecured debt securities of WPZ shall have an
Investment Grade Rating from each of Moody’s and S&P.

ARTICLE VI

NEGATIVE COVENANTS

From and after the Effective Date and until the Aggregate Commitments have
expired or terminated and the principal of and interest on each Loan and all
fees payable hereunder have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, each
Borrower, solely with respect to itself, and to the extent set forth below, its
Subsidiaries, covenants and agrees with the Lenders that:

Section 6.01 Liens. Such Borrower shall not, and shall not permit any of its
Material Subsidiaries to, create, assume or incur any Lien on any of its assets
or property or upon any Equity Interests of any such Material Subsidiary which
Equity Interests are now owned or hereafter acquired by such Borrower or such
Subsidiary to secure any Indebtedness of such Borrower or any other Person
(other than the Indebtedness under this Agreement) other than Permitted Liens,
without providing that the Loans of such Borrower shall be equally and ratably
secured with such Indebtedness until such time as such Indebtedness is no longer
secured by a Lien. Notwithstanding the foregoing, each Borrower may, and may
permit any of its Material Subsidiaries to, create, assume or incur any
Indebtedness secured by a Lien, other than a Permitted

 

70



--------------------------------------------------------------------------------

Lien, without securing the Loans of such Borrower, provided that the aggregate
principal amount of all Indebtedness then outstanding secured by Liens (other
than Permitted Liens) does not exceed 15% of Consolidated Net Tangible Assets.

Section 6.02 Fundamental Changes. Such Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of, directly
or indirectly, (in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (a) any
Person may merge into a Borrower in a transaction in which such Borrower is the
surviving Person, (b) NWP or TGPL may merge or consolidate with or into WPZ or
any Subsidiary of WPZ or transfer all or substantially all of its assets to WPZ
or any Subsidiary of WPZ in a transaction or series of transactions in which WPZ
or such Subsidiary of WPZ is the surviving Person and (c) WPZ may, in one or
more substantially concurrent related transactions, merge, combine or
consolidate with or into another Person if the survivor of such transactions is
a master limited partnership (an “MLP Combination”) in which WPZ is not the
surviving Person if (i) (x) the Index Debt of the survivor of such MLP
Combination is rated by each Rating Agency that had in effect a rating for the
Index Debt of WPZ at the time of the initial public announcement of such MLP
Combination, and (y) each such rating of the Index Debt of the survivor of such
MLP Combination established by Moody’s or S&P upon giving effect to such MLP
Combination shall be not lower than the rating by Moody’s or S&P, respectively,
applicable to the Index Debt of WPZ immediately before the initial public
announcement of such merger or consolidation and (ii) immediately after giving
effect to such MLP Combination and each other transaction related thereto,
Williams shall be the Beneficial Owner, directly or indirectly, of 100% of the
Voting Stock of the General Partner.

Section 6.03 Restricted Payments. Such Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except as long as no Event of Default has
occurred and is continuing or would result therefrom, (a) WPZ may make
Restricted Payments of Available Cash (as defined in the Partnership Agreement)
with respect to any Quarter (as defined in the Partnership Agreement), (b) each
of NWP and TGPL and their respective Subsidiaries may make Restricted Payments
to WPZ and its Subsidiaries, (c) WPZ and its Subsidiaries may make payments or
other distributions to officers, directors or employees with respect to the
exercise by any such Persons of options, warrants or other rights to acquire
Equity Interests in WPZ or such Subsidiary issued pursuant to an employment,
equity award, equity option or equity appreciation agreement or plans entered
into by WPZ or such Subsidiary in the ordinary course of business, (d) WPZ may
reimburse the General Partner for expenses pursuant to the Partnership
Agreement, (e) TGPL and NWP and their Subsidiaries may distribute cash to WPZ in
connection with their participation in WPZ’s cash management program and (f) any
Person may be permitted to make any Restricted Payment required to effectuate a
MLP Combination; provided, that even if an Event of Default shall have occurred
and is continuing, (i) each of NWP and TGPL and their respective Subsidiaries
may make Restricted Payments to WPZ and its Subsidiaries so long as, with
respect to any such Borrower or its respective Subsidiaries, there is no Credit
Exposure of any Lender with respect to such Borrower, and (ii) no Subsidiary of
any Borrower shall be prohibited from upstreaming dividends or other payments to
such Borrower or any Subsidiary of such Borrower or making, in

 

71



--------------------------------------------------------------------------------

the case of any Subsidiary of such Borrower that is not wholly-owned (directly
or indirectly) by such Borrower, dividends or payments, as the case may be, to
the other owners of Equity Interests in such Subsidiary; and provided, further,
that, any dividends or payments by any such Subsidiary that is not wholly-owned
(directly or indirectly) by a Borrower to such Borrower shall be not less than
an amount equal to (x) WPZ’s direct or indirect percentage ownership of Equity
Interests in such Subsidiary times (y) the amount of all such dividends and
payments made to all owners of Equity Interests in such Subsidiary.

Section 6.04 Restrictive Agreements. Such Borrower will not, and will not permit
any of its Material Subsidiaries to, directly or indirectly, enter into or
permit to exist any agreement or other arrangement with any Person, other than
the Lenders pursuant hereto, which expressly prohibits or restricts or imposes
any conditions upon the ability of any Material Subsidiary of such Borrower to
(a) pay dividends or make other distributions or pay any Indebtedness owed to
WPZ or any Material Subsidiary of WPZ, or (b) make subordinate loans or advances
to or make other investments in WPZ or any Material Subsidiary of WPZ in each
case, other than restrictions or conditions contained in, or existing by reasons
of, any agreement or instrument (i) relating to any Indebtedness or volumetric
production payment arrangements of any Subsidiary of WPZ, (ii) relating to
property existing at the time of the acquisition thereof, so long as the
restriction or condition relates only to the property so acquired,
(iii) relating to (x) any Subsidiary of WPZ at the time such Subsidiary was
merged or consolidated with or into, or acquired by, WPZ or a Subsidiary of WPZ
or became a Subsidiary of WPZ and not created in contemplation thereof or
(y) any Person at the time such Person merges, combines or otherwise
consolidates with WPZ in connection with a MLP Combination and not created in
contemplation thereof, (iv) effecting a renewal, extension, refinancing, refund
or replacement (or successive extensions, renewals, refinancings, refunds or
replacements) of Indebtedness issued under an agreement referred to in clauses
(i) through (iii) above, so long as the restrictions and conditions contained in
any such renewal, extension, refinancing, refund or replacement agreement, taken
as a whole, are not materially more restrictive than the restrictions and
conditions contained in the original agreement, as determined in good faith by
the board of directors of the General Partner, (v) constituting customary
provisions restricting subletting or assignment of any leases of WPZ or any
Subsidiary of WPZ or provisions in agreements that restrict the assignment of
such agreement or any rights thereunder, (vi) related to Permitted Liens,
(vii) constituting any temporary encumbrance or restriction with respect to a
Subsidiary of WPZ under an agreement that has been entered into for the
disposition of all or substantially all of the outstanding Equity Interests of
or assets of such Subsidiary, provided that such disposition is otherwise
permitted hereunder, (viii) constituting customary restrictions on cash, other
deposits or assets imposed by customers and other persons under contracts
entered into in the ordinary course of business, (ix) constituting provisions
contained in agreements or instruments relating to Indebtedness that prohibit
the transfer of all or substantially all of the assets of the obligor under that
agreement or instrument unless the transferee assumes the obligations of the
obligor under such agreement or instrument or such assets may be transferred
subject to such prohibition, (x) constituting a requirement that a certain
amount of Indebtedness be maintained between a Subsidiary of WPZ and WPZ or
another Subsidiary of WPZ, (xi) constituting any restriction or condition with
respect to property under an agreement that has been entered into for the
disposition of such property, provided that such disposition is otherwise
permitted hereunder, (xii) constituting any restriction or condition with
respect to property under a charter, lease or other agreement that has been
entered into for the employment of such property, (xiii) constituting a Hybrid
Security or an indenture, document,

 

72



--------------------------------------------------------------------------------

agreement or security entered into or issued in connection with a Hybrid
Security or otherwise constituting a restriction or condition on the payment of
dividends or distributions by an issuer of a Hybrid Security; (xiv) entered into
in the ordinary course of business; (xv) existing under or by reason of
applicable law; (xvi) relating to a joint venture or similar arrangement, so
long as the restriction or condition relates only to the property that is
subject to such joint venture or similar arrangement; (xvii) existing on the
Closing Date and set forth in Schedule 6.04; (xviii) relating to financial
performance covenants or (xix) arising from the Partnership Agreement or the
limited liability company agreement with respect to Discovery.

Section 6.05 Affiliate Transactions. Such Borrower will not, and will not permit
any of its Material Subsidiaries to, directly or indirectly, pay any funds to or
for the account of, make any investment in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect,
any transaction with, any officer, director, employee or Affiliate (other than
such Borrower or any of its Subsidiaries) unless as a whole such transactions
between such Borrower and its Subsidiaries on the one hand and any officer,
director, employee or Affiliate (other than such Borrower or any of its
Subsidiaries) on the other hand, are on terms and conditions fair and reasonable
to such Borrower or such Material Subsidiary as determined, in the case of WPZ,
by the General Partner, and in the case of NWP and TGPL, by such Borrower;
provided, that the foregoing provisions of this Section shall not prohibit
(a) such Borrower or any of its Subsidiaries from declaring or paying any lawful
dividend or distribution otherwise permitted hereunder, (b) such Borrower or any
of its Subsidiaries from providing credit support for its Subsidiaries as it
deems appropriate in the ordinary course of business, (c) WPZ or any of its
Subsidiaries from engaging in a transaction or transactions that occur within a
related series of transactions, which, in the aggregate, are on terms and
conditions that are fair and reasonable as determined, in the case of WPZ, by
the General Partner, and in the case of NWP and TGPL, by such Borrower, (d) such
Borrower or any of its Subsidiaries from engaging in non-material transactions
with any officer, director, employee or Affiliate of such Borrower or any of its
Subsidiaries that are not on an arms-length basis or are not on terms as
favorable as could have been obtained from a third party but are in the ordinary
course of such Borrower’s or such Subsidiary’s business, so long as, in each
case, after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (e) WPZ or any of its Subsidiaries from engaging in
a transaction with an Affiliate if such transaction has been approved by the
General Partner’s Board of Directors, (f) any arrangement in place on the
Closing Date or any amendment thereto or replacement thereof or any transaction
contemplated thereby so long as such amendment or replacement is not more
disadvantageous in any material respect than the arrangement so amended or
replaced; (g) any transaction permitted under the Partnership Agreement; (h) any
corporate sharing agreements with respect to Tax sharing and general overhead
and administrative matters; (i) any direct or indirect transfer of Equity
Interests to WPZ or any of its Subsidiaries in one or a series of transactions
or (j) WPZ’s and its Subsidiaries’ participation in WPZ’s cash management
program.

Section 6.06 Change in Nature of Businesses. Neither such Borrower nor any
Material Subsidiary of such Borrower will materially alter the character of
their business from the midstream energy business, pipeline business and
wetlands mitigation business and those lines of business conducted by WPZ and
its Subsidiaries on the Closing Date (or which are directly related thereto or
generally related thereto), except that WPZ and its Subsidiaries may engage in
the businesses of producing, gathering, processing, storing, transporting and
distributing natural gas, natural gas liquids, refined products and crude oil
and similar businesses.

 

73



--------------------------------------------------------------------------------

Section 6.07 Financial Condition Covenants.

(a) Leverage Ratio. WPZ shall not permit the ratio of Consolidated Indebtedness
of WPZ as of the last day of any fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01 to Consolidated EBITDA of WPZ for
the four full fiscal quarters ending on such date to exceed:

(i) 5.50 to 1.0, in the case of any such period ended on the last day of (A) a
fiscal quarter in which any Borrower or any consolidated Subsidiary of WPZ makes
any Specified Acquisition, or (B) the first or second fiscal quarter next
succeeding such a fiscal quarter; or

(ii) 5.00 to 1.00, in the case of any such period ended on the last day of any
other fiscal quarter.

For purposes of this Section 6.07(a): (A) Hybrid Securities up to an aggregate
amount of 15% of Consolidated Total Capitalization shall be excluded from
Consolidated Indebtedness of WPZ, (B) Consolidated EBITDA of WPZ may include, at
WPZ’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof and (C) once any Acquisition Adjustment Period is in effect,
the next succeeding Acquisition Adjustment Period may not commence until the
termination of such Acquisition Adjustment Period then in effect.

(b) Ratio of Consolidated Indebtedness to Capitalization. In the case of any
Borrower (other than WPZ), such Borrower shall not permit its ratio of
(i) Consolidated Indebtedness of such Borrower as of the last day of any fiscal
quarter for which financial statements have been delivered pursuant to
Section 5.01 to (ii) the Consolidated Total Capitalization of such Borrower as
of such date to exceed 0.65:1.00.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) such Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) such Borrower shall fail to pay (i) any interest on any Loan payable under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) days or (ii) any fee
or any other amount (other than an amount referred to in clause (a) or (b)(i) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of ten
(10) days;

 

74



--------------------------------------------------------------------------------

(c) any representation or warranty (other than Added L/C Representations) made
by such Borrower herein or in any other Loan Document (or by any Responsible
Officer of such Borrower) in writing under or in connection with this Agreement
or any other Loan Document or any instrument executed in connection herewith
(including representations and warranties deemed made pursuant to Section 4.02)
shall prove to have been incorrect in any material respect when made or deemed
made and such materiality is continuing;

(d) such Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI;

(e) such Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after the earlier of (i) written notice thereof from the
Administrative Agent to such Borrower (which notice will be given at the request
of the Required Lenders) or (ii) a Responsible Officer of such Borrower shall
have knowledge of such failure;

(f) such Borrower or any Material Subsidiary of such Borrower shall (i) fail to
pay (A) any principal of or premium or interest on any Material Indebtedness of
such Borrower or such Material Subsidiary (as the case may be), or (B) aggregate
net obligations under one or more Hedging Agreements (excluding amounts the
validity of which are being contested in good faith by appropriate proceedings,
if necessary, and for which adequate reserves with respect thereto are
maintained on the books of such Borrower or such Material Subsidiary (as the
case may be)) in excess of $150,000,000, in each case when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Material Indebtedness or such Hedging Agreements; or (ii) default in the
observance or performance of any covenant or obligation contained in any
agreement of such Material Indebtedness that is a default (in each case, other
than a failure to pay specified in clause (i) of this subsection (f)) and such
default shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect thereof is to accelerate the
maturity of such Material Indebtedness or require such Material Indebtedness to
be prepaid prior to the stated maturity thereof; for the avoidance of doubt the
parties acknowledge and agree that any payment required to be made under a
guaranty of payment or collection described in clause (g) of the definition of
Indebtedness shall be due and payable at the time such payment is due and
payable under the terms of such guaranty (taking into account any applicable
grace period) and such payment shall be deemed not to have been accelerated or
required to be prepaid prior to its stated maturity as a result of the
obligation guaranteed having become due; provided, that this paragraph (f) shall
not apply to secured Indebtedness that becomes due as a result of voluntary sale
or transfer of the property or assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of such Borrower or any Material Subsidiary of such Borrower or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Borrower or any Material Subsidiary of
such Borrower or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 

75



--------------------------------------------------------------------------------

(h) such Borrower or any Material Subsidiary of such Borrower shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Borrower or
any Material Subsidiary of such Borrower or for a substantial part of its
assets, (iv) make a general assignment for the benefit of creditors or (v) take
any action for the purpose of effecting any of the foregoing;

(i) such Borrower or any Material Subsidiary of such Borrower shall admit in
writing its inability to pay its debts generally;

(j) one or more judgments for the payment of money in an aggregate uninsured
amount equal to or greater than $150,000,000 shall be rendered against such
Borrower or any Material Subsidiary of such Borrower or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of such
Borrower or any such Material Subsidiary of such Borrower to enforce any such
judgment;

(k) an ERISA Event shall have occurred and, thirty (30) days after notice
thereof shall have been given to such Borrower by the Administrative Agent, such
ERISA Event shall still exist, and such ERISA Event, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

(l) such Borrower or any Material Subsidiary or ERISA Affiliate of such Borrower
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred Withdrawal Liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liabilities (determined as of the date of
such notification), would reasonably be expected to result in a Material Adverse
Effect;

(m) such Borrower or any Material Subsidiary or ERISA Affiliate of such Borrower
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrowers and their
respective ERISA Affiliates to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years
which include the Closing Date by an amount that would reasonably be expected to
result in a Material Adverse Effect;

(n) the General Partner takes, suffers or permits to exist any of the events or
conditions referred to in clauses (g), (h) or (i) of this Article;

 

76



--------------------------------------------------------------------------------

(o) a Change in Control shall occur; or

(p) if any Guaranty of a Material Subsidiary is required to be in effect
pursuant to Section 5.09(a) and prior to the release of such Guaranty pursuant
to Section 5.09(b), (i) such Guaranty for any reason is not a legal, valid,
binding and enforceable obligation of such Guarantor party thereto for more than
five (5) days or (ii) such Guarantor shall so state in writing that such
Guaranty for any reason is not a legal, valid, binding and enforceable
obligation of such Guarantor;

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrowers or applicable Borrower,
take any of the following actions, at the same or different times: (i) terminate
the Aggregate Commitments, the commitments of the Swing Line Lender and Letter
of Credit Commitments, and thereupon the Aggregate Commitments, the commitments
of the Swing Line Lender, and the Letter of Credit Commitments shall terminate
immediately, (ii) declare the Loans owed by the applicable Borrower as to which
an Event of Default has occurred and is continuing to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of such Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Borrower described
in clause (g) or (h) of this Article, the Borrower Sublimit of the Borrower as
to which such Event of Default has occurred and is outstanding, the obligations
of each Lender to make Loans to such Borrower, obligation of the Swing Line
Lender to make Swing Line Loans to such Borrower, and of each Issuing Bank to
issue a Letter of Credit for or on behalf of such Borrower shall be
automatically terminated and the principal of the Loans of such Borrower then
outstanding, together with accrued interest thereon and all fees and other
obligations owed by the applicable Borrower as to which such Event of Default
has occurred and is continuing, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers, and (iii) exercise on behalf of itself, the
Lenders, the Swing Line Lender and the Issuing Banks all rights and remedies
available to it, the Lenders, the Swing Line Lender and the Issuing Banks under
the Loan Documents, including the rights under Section 2.06(j)(i).

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 Appointment and Authority. Each Lender Party hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lender Parties, and no Borrower or Guarantor shall have rights as
a third party beneficiary of any of such provisions.

 

77



--------------------------------------------------------------------------------

Section 8.02 Administrative Agent Individually.

(a) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender Party as any other Lender Party
and may exercise the same as though it were not the Administrative Agent and the
term “Lender Party” or “Lender Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lender Parties.

(b) Each Lender Party understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Article VIII as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Borrowers or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Borrowers and their Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in the Borrowers or its
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Borrowers or their Affiliates. Each Lender Party understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the Borrowers or their Affiliates
(including information concerning the ability of the Borrowers to perform its
obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lender Parties that are not members of the
Agent’s Group. None of the Administrative Agent nor any member of the Agent’s
Group shall have any duty to disclose to any Lender Party or use on behalf of
the Lender Parties, and shall not be liable for the failure to so disclose or
use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrowers or any Affiliate thereof) or to account for any revenue or profits
obtained in connection with the Activities, except that the Administrative Agent
shall deliver or otherwise make available to each Lender Party such documents as
are expressly required by any Loan Document to be transmitted by the
Administrative Agent to the Lender Parties.

(c) Each Lender Party further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Borrowers and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents). Each Lender Party agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Administrative Agent being a member of the
Agent’s Group, and that each member of the Agent’s Group may undertake any
Activities without further consultation with or

 

78



--------------------------------------------------------------------------------

notification to any Lender Party. None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Borrowers or their Affiliates (including information
concerning the ability of the Borrowers to perform their respective obligations
hereunder and under the other Loan Documents) nor (iii) any other matter shall
give rise to any fiduciary, equitable or contractual duties (including without
limitation any duty of trust or confidence) owing by the Administrative Agent or
any member of the Agent’s Group to any Lender Party including any such duty that
would prevent or restrict the Agent’s Group from acting on behalf of customers
(including the Borrowers or their Affiliates) or for its own account.

Section 8.03 Duties of Administrative Agent; Exculpatory Provisions.

(a) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under the Bankruptcy Code or other debtor relief
law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of the Bankruptcy Code or other debtor relief
law.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.03 or Article VII) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default or the event or events that
give or may give rise to any Default unless and until any Borrower or any Lender
Party shall have given notice to the Administrative Agent describing such
Default and such event or events.

(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

79



--------------------------------------------------------------------------------

(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

Section 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender Party, the Administrative
Agent may presume that such condition is satisfactory to such Lender Party
unless an officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
Party prior to the making of such Loan or the issuance of such Letter of Credit,
and in the case of a Borrowing, such Lender Party shall not have made available
to the Administrative Agent such Lender Party’s ratable portion of such
Borrowing. The Administrative Agent may consult with legal counsel (who may be
counsel for any Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 8.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lender Parties and the
Borrowers (such notice not to be effective until 30 days have lapsed). Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, unless an Event of Default under subsection (a), (g) or (h) of Article
VII has occurred and is continuing, with the consent of the Borrowers, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “Lender Party Appointment Period”), then the

 

80



--------------------------------------------------------------------------------

retiring Administrative Agent may on behalf of the Lender Parties, appoint a
successor Administrative Agent meeting the qualifications set forth above. In
addition and without any obligation on the part of the retiring Administrative
Agent to appoint, on behalf of the Lender Parties, a successor Administrative
Agent, the retiring Administrative Agent may at any time upon or after the end
of the Lender Party Appointment Period notify the Borrowers and the Lender
Parties that no qualifying Person has accepted appointment as successor
Administrative Agent and the effective date of such retiring Administrative
Agent’s resignation which effective date shall be no earlier than three business
days after the date of such notice. Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender Party directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by WPZ to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between WPZ and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender, the Required Lenders (determined after giving effect to Section 9.03)
may by notice to the Borrowers and such Person remove such Person as
Administrative Agent and, in with the consent of the Borrowers, appoint a
replacement Administrative Agent hereunder. Such removal will, to the fullest
extent permitted by applicable law, be effective on the earlier of (i) the date
a replacement Administrative Agent is appointed and (ii) the date 30 days after
the giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed). Any resignation by the
Administrative Agent pursuant to this Section 8.06 shall, unless otherwise
agreed, also constitute its resignation as Swing Line Lender.

 

81



--------------------------------------------------------------------------------

Section 8.07 Non-Reliance on Administrative Agent and Other Lender Parties.

(a) Each Lender Party confirms to the Administrative Agent, each other Lender
Party and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Lender Party or any of their respective Related
Parties, of evaluating the merits and risks (including Tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder and under the other Loan Documents is suitable and appropriate
for it.

(b) Each Lender Party acknowledges that (i) it is solely responsible for making
its own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) it has,
independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, made its own appraisal
and investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender Party or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrowers;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

(iv) the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information delivered by the Administrative Agent, any other
Lender Party or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.

 

82



--------------------------------------------------------------------------------

Section 8.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Joint Bookrunners, Joint Lead
Arrangers or Co-Documentation Agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or as a Lender Party hereunder.

Section 8.09 Trust Indenture Act. In the event that Citibank, N.A. or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by any Borrower or any Guarantor, the parties hereto
acknowledge and agree that any payment or property received in satisfaction of
or in respect of any obligation of such Borrower or such Guarantor hereunder or
under any other Loan Document by or on behalf of Citibank, N.A. in its capacity
as the Administrative Agent for the benefit of any Lender under any Loan
Document (other than Citibank, N.A. or an Affiliate of Citibank, N.A.) and which
is applied in accordance with the Loan Documents shall be deemed to be exempt
from the requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.

Section 8.10 Resignation of an Issuing Bank. If a Lender becomes, and during the
period it remains, a Defaulting Lender, and Commitments have not been fully
reallocated pursuant to Section 2.06(k), an Issuing Bank and/or the Swing Line
Lender may, upon prior written notice to the Borrowers and the Administrative
Agent, resign as an Issuing Bank or as Swing Line Lender, respectively,
effective at the close of business New York time on a date specified in such
notice; provided, that such resignation by an Issuing Bank will have no effect
on the validity or enforceability of any Letter of Credit then outstanding or on
the obligations of the Borrowers or any Lender under this Agreement with respect
to any such outstanding Letter of Credit or otherwise to such Issuing Bank; and
provided, further, that such resignation by the Swing Line Lender will have no
effect on its rights in respect of any outstanding Swing Line Loans or on the
obligations of the Borrowers or any Lender under this Agreement with respect to
any such outstanding Swing Line Loan.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

(i) if to WPZ or any other Borrower, to it at Williams Partners L.P., c/o
Williams Partners GP LLC, One Williams Center, Tulsa, Oklahoma 74172-0172,
Attention of Treasurer (fax number (918) 573-0871);

(ii) if to the Administrative Agent or the Swing Line Lender, to Citibank, N.A.,
2 Penns Way, Suite 200, New Castle, Delaware 19720 (fax number: (302) 894-6120;

 

83



--------------------------------------------------------------------------------

email address: oploanswebadmin@citigroup.com), Attention: Williams Partners L.P.
Account Officer, with a copy to Citicorp North America, Inc., 2800 Post Oak
Boulevard, Suite 400, Houston, Texas 77056 (fax number: (713) 481-0247),
Attention: Williams Partners L.P. Account Officer;

(iii) if to any Issuing Bank, to it at its address (or fax number) set forth in
its Administrative Questionnaire; and

(iv) if to any other Lender Party, to it at its address (or fax number) set
forth in its Administrative Questionnaire.

or at such other address as shall be notified in writing (x) in the case of any
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrowers and the Administrative Agent.

(b) All notices, demands, requests, consents and other communications described
in clause (a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or Article
VIII shall not be effective until received by the Administrative Agent.

(c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Borrowers shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrowers. Nothing in this clause (c) shall prejudice
the right of the Administrative Agent or any Lender Party to deliver any
Approved Electronic Communication to the Borrowers in any manner authorized in
this Agreement or to request that the Borrowers effect delivery in such manner.

 

84



--------------------------------------------------------------------------------

Section 9.02 Posting of Approved Electronic Communications.

(a) Each of the Lender Parties and the Borrowers agree that the Administrative
Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the Lender Parties by posting such Approved
Electronic Communications on Debt Domain or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time, each of the Lender
Parties and the Borrowers acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which are hereby acknowledged, each of the Lender Parties and the
Borrowers hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(d) Each of the Lender Parties and the Borrowers agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 9.03 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Borrower therefrom shall in
any event be effective unless the same shall be

 

85



--------------------------------------------------------------------------------

permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender (provided that, for the avoidance of doubt,
this clause (i) shall not be deemed to be applicable to an increase of a
Borrower Sublimit), (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby (and, for the avoidance of doubt, a Declining
Lender shall not be affected by an extension of the Maturity Date by Extending
Lenders in accordance with Section 2.04), (iv) except as contemplated in
Section 2.04(e), change any provision in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, or (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank, or the Swing Line Lender hereunder without the prior written
consent of the Administrative Agent, such Issuing Bank or the Swing Line Lender,
as the case may be. Except as provided herein, during such period as a Lender is
a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided, that any such amendment or waiver referred to in clauses (i) through
(v) or the proviso above or that would alter the terms of this proviso shall
require the consent of such Defaulting Lender to the extent such Defaulting
Lender is affected thereby.

(c) Notwithstanding the foregoing, the Administrative Agent and WPZ may amend
any Loan Document to correct any obvious errors, mistakes, omissions, defects or
inconsistencies of a technical or immaterial nature, and such amendment shall
become effective without any further consent of any other party to such Loan
Document other than the Administrative Agent and WPZ.

 

86



--------------------------------------------------------------------------------

Section 9.04 Expenses; Indemnity; Damage Waiver

(a) (i) WPZ agrees to pay, within 30 days of receipt by WPZ of request therefor,
all reasonable out-of-pocket costs and expenses of the Joint Lead Arrangers, the
Administrative Agent and the Issuing Banks in connection with the syndication,
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Letters of Credit, the Notes, or any other Loan Document and
the other documents to be delivered under this Agreement, including the
reasonable fees and out-of-pocket expenses of Bracewell & Giuliani LLP, counsel
for the Administrative Agent, with respect thereto and with respect to advising
the Administrative Agent as to its rights and responsibilities under this
Agreement, the Notes and any other Loan Document and the reasonable costs and
expenses of the Issuing Banks in connection with any Letter of Credit, and
(ii) WPZ agrees to pay, on demand all costs and expenses, if any (including
reasonable counsel fees and out-of-pocket expenses), of the Administrative
Agent, the Issuing Banks and each Lender in connection with the enforcement
(after the occurrence and during the continuance of an Event of Default and
whether through negotiations (including formal workouts or restructurings),
legal proceedings or otherwise) against any Borrower or any Guarantor of any
Loan Document.

(b) Each Borrower agrees, to the fullest extent permitted by law, to indemnify
and hold harmless the Administrative Agent, the Issuing Banks, the Swing Line
Lender, the Joint Lead Arrangers, each Lender (other than any Defaulting Lender)
and each Related Party of any of the foregoing Persons (the “Indemnified
Parties”) from and against any and all claims, damages, losses, liabilities,
costs, penalties, fees and expenses (including reasonable fees and disbursements
of counsel) of any kind or nature whatsoever for which any of them may become
liable or which may be incurred by or asserted against any of the Indemnified
Parties (other than claims and related damages, losses, liabilities, costs,
penalties, fees and expenses made by one Lender (or its successors or assignees)
against another Lender) arising out of, related to or in connection with (i) any
Loan Document or any other document or instrument delivered in connection
herewith, (ii) any violation by any Borrower or any Subsidiary thereof of any
Environmental Law or any other law, rule, regulation or order, (iii) any Loan,
any Letter of Credit or the use or proposed use of the proceeds of any Loan or
Letter of Credit, (iv) any of the Aggregate Commitments or the commitments of
the Swing Line Lender, (v) any transaction in which any proceeds of any Letter
of Credit or Loan are applied or (vi) any investigation, litigation or
proceeding, whether or not any of the Indemnified Parties is a party thereto,
related to or in connection with any of the foregoing or any Loan Document
(EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE
OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE SOUGHT TO BE RECOVERED BY ANY INDEMNIFIED PARTY TO THE
EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PARTY). IT IS THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY
SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 9.04(b), BE INDEMNIFIED FOR ITS
OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Swing Line Lender or any Issuing Bank
under paragraph (a) or

 

87



--------------------------------------------------------------------------------

(b) of this Section, each Revolving Lender severally agrees to pay to the
Administrative Agent, the Swing Line Lender or the applicable Issuing Bank, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability, cost, penalty, fee or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Swing Line
Lender or such Issuing Bank in its capacity as such.

(d) To the fullest extent permitted by applicable law, no party shall assert,
and each party hereby waives, any claim against any other party or any
Indemnified Party, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided,
however, that the foregoing limitation shall not be deemed to impair or affect
the indemnification obligations of the Borrower under the Loan Documents. No
Indemnified Party referred to in paragraph (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor, such demand to be in reasonable detail setting
forth the basis for and method of calculation of such amounts.

Section 9.05 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

88



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 and shall be an integral multiple of
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, WPZ otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned and each assignment for any Borrower shall be made only if the same
percentage of Commitments of the assigning Lender for each of the other
Borrowers and the same percentage of LC Exposure of the assigning Lender are
simultaneously assigned by the assigning Lender to the same Eligible Assignee
pursuant to the same Assignment and Acceptance.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of WPZ (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

(C) the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

89



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (which fee may be waived by the
Administrative Agent in its discretion), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to any Borrower
or any Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons or a Defaulting Lender. No such assignment
shall be made to a natural person or a Defaulting Lender.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Bank, the Swing Line
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15, 2.17 and 9.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
purported assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 9.05(b) shall be void, and any
such purported assignment or transfer shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

90



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Credit Exposure, and principal
amounts of the Loans owing to (and stated interest thereon), each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by any Borrower and any Lender Party as to its
own Commitments and amounts owing to it, at any reasonable time and from time to
time upon reasonable prior notice. Upon its receipt of an executed Assignment
and Acceptance, together with any Note subject to such assignment, and the
payment of any processing and registration fee, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, the Swing Line Lender or the
Issuing Banks, sell participations to any Person (other than a natural person or
any Borrower or any Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender receives the documentation required under Section 2.17(f) from
such participant (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender), (iv) such
Lender, acting solely for this purpose as a non-fiduciary agent of the
Borrowers, maintains a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”), provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, advances or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form for federal income Tax purposes or as otherwise required by law, and
(v) the Borrowers, the Administrative Agent, the Lenders and the Issuing Banks
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.03(b) that
affects such Participant. Subject to paragraph (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.09 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

 

91



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.06 Survival. All covenants, agreements, representations and warranties
made by the Borrowers herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Aggregate Commitments have
not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.04
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Aggregate
Commitments or the termination of this Agreement or any provision hereof.

Section 9.07 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Closing Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or pdf shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.08 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

92



--------------------------------------------------------------------------------

Section 9.09 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender Party to or for the credit or the
account of any Borrower or any Guarantor against any and all of the obligations
of such Borrower or any Guarantor now or hereafter existing under this Agreement
or any other Loan Document to such Lender Party, irrespective of whether or not
such obligations of such Borrower or any Guarantor may be owed to a branch or
office of such Lender Party different from the branch or office holding such
deposit or obligated on such indebtedness, provided that demand has been made to
the applicable Borrower for payment of such obligations. The rights of each
Lender Party under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender Party may have. Each Lender
Party agrees to notify the Borrowers and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its respective properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

93



--------------------------------------------------------------------------------

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13 Confidentiality. Each of the Administrative Agent and the Lender
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) to the extent used in connection with the
administration of this Agreement, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) during the existence
of an Event of Default, in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other similar transaction under which payments are to be made by reference to
any Borrower and its respective obligations, this Agreement or payments
hereunder, (iii) any rating agency, (iv) the CUSIP Service Bureau or any similar
organization or (v) any assignee in connection with any pledges permitted by
Section 9.05(f), (g) with the consent of WPZ, or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender
Party or any of their respective Affiliates on a nonconfidential basis from a
source other than a Borrower.

For purposes of this Section, “Information” means all information received from
any Borrower or any of its Subsidiaries relating to the Borrowers or any of
their respective Subsidiaries or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
Party on a nonconfidential basis prior to disclosure by any Borrower or any of
its Subsidiaries. Any Person required to maintain the confidentiality of

 

94



--------------------------------------------------------------------------------

Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.14 Treatment of Information.

(a) Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that may contain material non-public information with respect to the Borrowers
or their securities (such material non-public information, “Restricting
Information”). Other Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain Restricting Information. Each Lender Party acknowledges
that United States federal and state securities laws prohibit any person from
purchasing or selling securities on the basis of material, non-public
information concerning such issuer of such securities or, subject to certain
limited exceptions, from communicating such information to any other Person.
Neither the Administrative Agent nor any of its Related Parties nor the
Borrowers nor any of their Related Parties, shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information (except with respect to the Borrowers and their Related
Parties, pursuant to Section 9.14(b)), nor shall the Administrative Agent or any
of its Related Parties nor the Borrowers nor any of their Related Parties be
responsible or liable in any way for any decision a Lender Party may make to
limit or to not limit its access to Restricting Information. In particular, none
of the Administrative Agent nor any of its Related Parties nor the Borrowers nor
any of their Related Parties (i) shall have, and the Administrative Agent, on
behalf of itself and each of its Related Parties, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Borrower or Lender Party or any of their
respective Related Parties arising out of or relating to the Administrative
Agent or any of its Related Parties providing or not providing Restricting
Information to any Lender Party.

(b) Each Borrower agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
the Borrowers shall be deemed to have authorized the Administrative Agent and
the Lender Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 9.14) with respect to the
Borrowers or their securities for purposes of United States federal and state
securities laws, (iii) all Communications marked “PUBLIC” may be delivered to
all Lender Parties and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the

 

95



--------------------------------------------------------------------------------

Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by any Borrower regarding
whether a Communication contains or does not contain material non-public
information with respect to the Borrowers or their securities nor shall the
Administrative Agent or any of its Affiliates incur any liability to any
Borrower, any Lender Party or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information. Nothing in this Section 9.14 shall modify or limit a Lender Party’s
obligations under Section 9.13 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.

(c) Each Lender Party acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting Information.
Accordingly, each Lender Party agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.

(d) Each Lender Party acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally. Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party. None of the Administrative Agent nor
any Lender Party with access to Restricting Information shall have any duty to
disclose such Restricting Information to such electing Lender Party or to use
such Restricting Information on behalf of such electing Lender Party, and shall
not be liable for the failure to so disclose or use, such Restricting
Information.

(e) The provisions of the foregoing clauses of this Section 9.14 are designed to
assist the Administrative Agent, the Lender Parties and the Borrower, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lender Parties express a desire not to receive
Restricting Information notwithstanding that certain Communications hereunder or
under the other Loan Documents or other information provided to the Lender
Parties hereunder or thereunder may contain Restricting Information. Neither the
Administrative Agent nor any of its Related Parties warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that any Borrower’s or Lender Party’s
adherence to such provisions will be sufficient to ensure compliance by any
Borrower or Lender Party with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lender
Parties and each Borrower assumes the risks associated therewith.

 

96



--------------------------------------------------------------------------------

Section 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.

Section 9.16 No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law.

Section 9.17 Liability of General Partner. It is hereby understood and agreed
that the General Partner shall have no personal liability, as general partner or
otherwise, for the payment of any amount owing or to be owing hereunder or under
the other Loan Documents. Notwithstanding the foregoing, nothing in this
Section 9.17 shall be construed to modify or supersede any obligation of the
General Partner to restore any negative balance in its capital account
(maintained by WPZ pursuant to the Partnership Agreement) upon liquidation of
its interest in the Borrower.

Section 9.18 USA Patriot Act Notice. Each Lender Party and Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2003)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender Party or the Administrative Agent, as applicable, to identify
each Borrower in accordance with the Act. Each Borrower shall, following a
request by the Administrative Agent or any Lender Party, provide all
documentation and other information that the Administrative Agent or such Lender
Party reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

Section 9.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers, on the one hand, and the

 

97



--------------------------------------------------------------------------------

Administrative Agent and the Lenders, on the other hand, and each Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and the Lenders are and have been acting solely as
principals and are not the financial advisors, agents or fiduciaries, for any
Borrower or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (c) the Administrative Agent and the Lenders have
not assumed or will assume an advisory, agency or fiduciary responsibility in
favor of any Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or any Lender advised or is currently
advising any Borrower or any of their respective Affiliates on other matters)
and the Administrative Agent and the Lenders have no obligation to any Borrower
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (d) the Administrative Agent, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and the Administrative Agent and the Lenders have no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent and the Lenders have not provided
and will not provide any legal, accounting, regulatory or Tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and each of
the Borrowers has consulted its own legal, accounting, regulatory and Tax
advisors to the extent it has deemed appropriate. Each of the Borrowers hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent or the Lenders with respect to any
breach or alleged breach of agency (other than against the Administrative Agent
acting in its administrative capacity) or fiduciary duty; provided, however that
it being understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 9.20 GP Buy-in. Notwithstanding any term or provision herein or in any
other Loan Document, the parties hereto agree that any GP Buy-in and any
transaction related thereto is expressly permitted under this Agreement and each
other Loan Document without any further action, waiver, consent or agreement by
the Administrative Agent, the Joint Lead Arrangers, any other agent or any
Lender from time to time party hereto. As used herein, “GP Buy-in” refers to any
sale, lease, transfer or disposition by Williams of its Equity Interests in the
General Partner to WPZ.

Section 9.21 Merger. Notwithstanding any term or provision herein or in any
other Loan Document, the parties hereto agree that the ACMP Merger and each
other transaction related thereto is expressly permitted under this Agreement
and each other Loan Document without any further action, waiver, consent or
agreement by the Administrative Agent, the Joint Lead Arrangers, any other agent
or any Lender from time to time party hereto; provided that, for the avoidance
of doubt, the Borrower shall be required to comply with Section 6.07,
notwithstanding this Section 9.21.

 

98



--------------------------------------------------------------------------------

Section 9.22 Amendment and Restatement. This Agreement represents an amendment
and restatement of the Existing Credit Agreement. Any indebtedness under the
Existing Credit Agreement continues, without duplication, under this Agreement,
and the execution of this Agreement does not indicate a payment, satisfaction,
novation or discharge thereof.

[Signature Pages to Follow]

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ACCESS MIDSTREAM PARTNERS, L.P. By:   WPZ GP LLC, General Partner By:  

/s/ Peter S. Burgess

Name:   Peter S. Burgess Title:   Vice President and Treasurer NORTHWEST
PIPELINE LLC By:  

/s/ Peter S. Burgess

Name:   Peter S. Burgess Title:   Treasurer TRANSCONTINENTAL GAS PIPE LINE
COMPANY, LLC By:  

/s/ Peter S. Burgess

Name:   Peter S. Burgess Title:   Treasurer

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

CITIBANK, N.A.,

Individually and as Administrative Agent and

as an Issuing Bank

By:  

/s/ Lisa Huang

Name:   Lisa Huang Title:   Attorney-in-fact

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, Individually and as an Issuing Bank By:  

/s/ Ann E. Sutton

Name:   Ann E. Sutton Title:   Director

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, Individually and as an Issuing Bank By:  

/s/ John Frazell

Name:   John Frazell Title:   Director

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., Individually and as an Issuing Bank By:  

/s/ Dave Katz

Name:   Dave Katz Title:   Executive Director

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, Individually and as an Issuing Bank By:  

/s/ Steve Ray

Name:   Steve Ray Title:   Authorised Signatory

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., Individually and as an Issuing Bank By:  

/s/ Nathan Starr

Name:   Nathan Starr Title:   Assistant Vice President

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., Individually and as an Issuing Bank By:  

/s/ Ronald E. McKaig

Name:   Ronald E. McKaig Title:   Managing Director

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, Individually and as an Issuing Bank By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director By:  

/s/ Houssem Daly

Name:   Houssem Daly Title:   Associate Director

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, Individually and as an Issuing
Bank By:  

/s/ Darrell Stanley

Name:   Darrell Stanley Title:   Managing Director By:  

/s/ Michael D. Willis

Name:   Michael D. Willis Title:   Managing Director

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory By:  

/s/ Karim Rahimtoola

Name:   Karim Rahimtoola Title:   Authorized Signatory

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Mark Lumpkin, Jr.

Name:   Mark Lumpkin, Jr. Title:   Authorized Signatory

 

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Kathleen L. Bowen

Name:   Kathleen L. Bowen Title:   Senior Vice President

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

DNB CAPITAL LLC By:  

/s/ Robert Dupree

Name:   Robert Dupree Title:   Senior Vice President By:  

/s/ Joe Hykle

Name:   Joe Hykle Title:   Senior Vice President

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ Shuji Yabe

Name:   Shuji Yabe Title:   Managing Director

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC By:  

/s/ Debbi L. Brito

Name:   Debbi L. Brito Title:   Authorized Signatory

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

THE BANK OF TOKYO MITSUBISHI UFJ, LTD. By:  

/s/ Todd Vaubel

Name:   Todd Vaubel Title:   VP

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ John Prigge

Name:   John Prigge Title:   Vice President

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

BOKF, N.A. dba Bank of Oklahoma By:  

/s/ J. Nick Cooper

Name:   J. Nick Cooper Title:   V.P.

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ M. Colin Warman

Name:   M. Colin Warman Title:   Vice President

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Carmen Malizia

Name:   Carmen Malizia Title:   Director

Signature Page to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments/Letter of Credit Commitments

 

Lender

   Commitment      Letter of Credit
Commitment  

Citibank, N.A.

   $ 170,000,000       $ 125,000,000   

Bank of America, N.A.

   $ 170,000,000       $ 125,000,000   

Barclays Bank PLC

   $ 170,000,000       $ 125,000,000   

Credit Agricole Corporate and Investment Bank

   $ 170,000,000       $ 125,000,000   

JPMorgan Chase Bank, N.A.

   $ 170,000,000       $ 125,000,000   

The Bank of Nova Scotia

   $ 170,000,000       $ 125,000,000   

The Royal Bank of Scotland plc

   $ 170,000,000       $ 125,000,000   

UBS AG, Stamford Branch

   $ 170,000,000       $ 125,000,000   

Wells Fargo Bank, N.A.

   $ 170,000,000       $ 125,000,000   

Compass Bank

   $ 160,000,000      

Credit Suisse AG, Cayman Islands Branch

   $ 160,000,000      

Deutsche Bank AG New York Branch

   $ 160,000,000      

DNB Capital LLC

   $ 160,000,000      

Mizuho Bank, Ltd.

   $ 160,000,000      

Morgan Stanley Bank, N.A.

   $ 160,000,000      

Royal Bank of Canada

   $ 160,000,000      

Sumitomo Mitsui Banking Corporation

   $ 160,000,000      

SunTrust Bank

   $ 160,000,000      

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 160,000,000      

U.S. Bank National Association

   $ 160,000,000      

Toronto Dominion (New York) LLC

   $ 100,000,000      

BOKF, N.A. dba Bank of Oklahoma

   $ 75,000,000      

PNC Bank, National Association

   $ 35,000,000      

TOTAL

   $ 3,500,000,000       $ 1,125,000,000   

Schedule 2.01 to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

SCHEDULE 2.06

Existing Letters of Credit

 

L/C Number    Issued By    Beneficiary    Type    Issue Date    Expiry Date   
Balance IS0034405U   Wells Fargo Bank, N.A.   Medina Electric Cooperative  
FINLC   5/13/2013   5/13/2015   $260,000.00 IS0013408   Wells Fargo Bank, N.A.  
Zurich American Insurance Company   FINLC   7/5/2012   7/6/2015   $1,050,000.00
NZS666900   Wells Fargo Bank, N.A.   City of Haltom City   FINLC   8/30/2010  
7/22/2015   $1,000,000.00

Schedule 2.06 to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

SCHEDULE 6.04

Restrictive Agreements

None.

 

 

 

Schedule 6.04 to Second Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Second Amended & Restated Credit Agreement dated as of
February 2, 2015 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Williams Partners L.P., Northwest Pipeline LLC,
Transcontinental Gas Pipe Line Company, LLC, the Lenders named therein and
Citibank, N.A., as Administrative Agent for the Lenders. Terms defined in the
Credit Agreement are used herein with the same meanings.

The Assignor named herein hereby sells and assigns, without recourse, to the
Assignee named herein, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Letters of Credit and LC
Disbursements held by the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(f) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.05(b) of the Credit Agreement.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment

(“Assignment Date”):



--------------------------------------------------------------------------------

Facility

   Principal Amount Assigned      Percentage Assigned of
Facility/Commitment (set forth, to
at least 8 decimals, as a  percentage
of the Facility and the aggregate
Commitments of all Lenders
thereunder)  

Commitment Assigned:

   $                % 

Loans:

     

Notwithstanding any term or provision herein or in any other agreement,
instrument or document between the parties to this Assignment and Acceptance
evidencing or governing the transfer of the Assigned Interest from the Assignor
to the Assignee (including any defined terms or section headings therein), the
parties to this Assignment and Assumption intend that the transaction providing
for transfer of the Assigned Interest from the Assignor to the Assignee be a
sale by the Assignor and a purchase by the Assignee of the Assigned Interest,
and not an assignment by the Assignor and an assumption by the Assignee of the
Assigned Interest.

The terms set forth above are hereby agreed to:

 

[Name of Assignor], as Assignor By:  

 

  Name:   Title: [Name of Assignee], as Assignee By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:

 

Williams Partners L.P.

Citibank, N.A.,

as Administrative Agent

By: WPZ GP LLC, General Partner By:

 

By:

 

Name: Name: Title: Title: Citibank, N.A., Barclays Bank PLC, as Swing Line
Lender and as Issuing Bank as Issuing Bank By:

 

By:

 

Name: Name: Title: Title: JPMorgan Chase Bank, N.A., Bank of America, N.A., as
Issuing Bank as Issuing Bank By:

 

By:

 

Name: Name: Title: Title: Credit Agricole Corporate and Investment Bank,

The Royal Bank of Scotland plc,

as Issuing Bank as Issuing Bank By:

 

By:

 

Name: Name: Title: Title: The Bank of Nova Scotia, UBS AG, Stamford Branch, as
Issuing Bank as Issuing Bank By:

 

By:

 

Name: Name: Title: Title:

 

3



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as Issuing Bank By:  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING REQUEST

Dated                     

Citibank, N.A.,

as Administrative Agent

2 Penns Way, Suite 200

New Castle, Delaware 19720

Ladies and Gentlemen:

This Borrowing Request is delivered to you by [Williams Partners
L.P.]1[Northwest Pipeline LLC] [Transcontinental Gas Pipe Line Company, LLC]
(the “Borrower”) under Section 2.03 of the Second Amended & Restated Credit
Agreement dated as of February 2, 2015 (as restated, amended, modified,
supplemented and in effect, the “Credit Agreement”), by and among the Borrower,
[Williams Partners L.P.], [Northwest Pipeline LLC], [Transcontinental Gas Pipe
Line Company, LLC], the Lenders party thereto, and Citibank, N.A., as
Administrative Agent.

1. The Borrower hereby requests that the Lenders make a Loan or Loans in the
aggregate principal amount of $                    (the “Loan” or the “Loans”).2

2. The Borrower hereby requests that the Loan or Loans be made on the following
Business Day: 3

3. The Borrower hereby requests that the Loan or Loans be of the Type and have
the Interest Period set forth below:

 

Type of Loan

   Principal
Component of
Loan    Interest Period
(if applicable)    Maturity Date
for
Interest Period
(if applicable)                                             

 

1  Access Midstream Partners, L.P. will delivering the Borrowing Request on the
Closing Date.

2  Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.

3  Complete with a Business Day in accordance with Section 2.03 of the Credit
Agreement

 

1



--------------------------------------------------------------------------------

4. The Borrower hereby requests that the funds from the Loan or Loans be
disbursed to the following bank account:
                                        .

5. After giving effect to any requested Loan, the Aggregate Outstanding Credit
Exposure as of the date hereof (including the requested Loans) does not exceed
the maximum amount permitted to be outstanding pursuant to the terms of the
Credit Agreement.

6. All of the conditions applicable to the Loans requested herein as set forth
in the Credit Agreement will be satisfied on the date of such Loans.

7. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
     day of             ,         .

 

[WILLIAMS PARTNERS L.P. By: WPZ GP LLC its General Partner] [NORTHWEST PIPELINE
LLC] [TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC] By:

 

Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SWING LINE BORROWING NOTICE

Dated                     

Citibank, N.A.,

as Administrative Agent and as Swing Line Lender

2 Penns Way, Suite 200

New Castle, Delaware 19720

Ladies and Gentlemen:

This Swing Line Borrowing Notice is delivered to you by [Williams Partners L.P.]
[Northwest Pipeline LLC] [Transcontinental Gas Pipe Line Company, LLC] (the
“Borrower”) under Section 2.05(b) of the Second Amended & Restated Credit
Agreement dated as of February 2, 2015 (as restated, amended, modified,
supplemented and in effect, the “Credit Agreement”), by and among the Borrower,
[Williams Partners L.P.], [Northwest Pipeline LLC], [Transcontinental Gas Pipe
Line Company, LLC], the Lenders party thereto, and Citibank, N.A., as
Administrative Agent.

1. The Borrower hereby requests that the Swing Line Lender make a Swing Line
Loan or Swing Line Loans in the aggregate principal amount of $        (the
“Swing Line Loan” or the “Swing Line Loans”).1

2. The Borrower hereby requests that the Swing Line Loan or Swing Line Loans be
made on the following Business Day:2

3. After giving effect to any requested Swing Line Loan, the Aggregate
Outstanding Credit Exposure as of the date hereof (including the requested Swing
Line Loans) does not exceed the maximum amount permitted to be outstanding
pursuant to the terms of the Credit Agreement.

4. All of the conditions applicable to the Swing Line Loans requested herein as
set forth in the Credit Agreement will be satisfied on the date of such Swing
Line Loans.

5. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

 

1  Complete with an amount in accordance with Section 2.05(b) of the Credit
Agreement.

2  Complete with a Business Day in accordance with Section 2.05(b) of the Credit
Agreement.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Swing Line Borrowing
Notice this     day of             ,         .

 

[WILLIAMS PARTNERS L.P. By:   WPZ GP LLC   its General Partner] [NORTHWEST
PIPELINE LLC] [TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC] By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

INTEREST ELECTION REQUEST

Dated                     

Citibank, N.A.,

as Administrative Agent

2 Penns Way, Suite 200

New Castle, Delaware 19720

Ladies and Gentlemen:

This irrevocable Interest Election Request (the “Interest Election Request”) is
delivered to you under Section 2.08 of the Second Amended & Restated Credit
Agreement dated as of February 2, 2015 (as restated, amended, modified,
supplemented and in effect from time to time, the “Credit Agreement”), by and
among Williams Partners L.P., Northwest Pipeline LLC and Transcontinental Gas
Pipe Line Company, LLC (each a “Borrower”), the Lenders party thereto (the
“Lenders”), and Citibank, N.A., as Administrative Agent (the “Administrative
Agent”).

1. This Interest Election Request is submitted for the purpose of:

(a) [Converting] [Continuing] a                     Loan [into] [as] a
                    Loan.1

(b) The aggregate outstanding principal balance of such Loan is $        .

(c) The last day of the current Interest Period for such Loan is
                    .2

(d) The principal amount of such Loan to be [converted] [continued] is
$        .3

(e) The requested effective date of the [conversion] [continuation] of such Loan
is                     .4

(f) The requested Interest Period applicable to the [converted] [continued] Loan
is                     .5

 

1  Delete the bracketed language and insert “ABR” or “Eurodollar”, as
applicable, in each blank.

2  Insert applicable date for any Eurodollar Loan being converted or continued.

3  Complete with an amount in compliance with Section 2.08 of the Credit
Agreement.

4  Complete with a Business Day in compliance with Section 2.08 of the Credit
Agreement.

5  Complete for each Eurodollar Loan in compliance with the definition of the
term “Interest Period” specified in Section 1.01.

 

1



--------------------------------------------------------------------------------

2. With respect to a Borrowing to be converted to or continued as a Eurodollar
Borrowing, no Event of Default with respect to the Borrower making this Interest
Election Request exists, and none will exist upon the conversion or continuation
of the Borrowing requested herein.

3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this     day of             ,         .

 

[WILLIAMS PARTNERS L.P. By:   WPZ GP LLC   its General Partner] [NORTHWEST
PIPELINE LLC] [TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC] By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he is the
                                        of [WPZ GP LLC, the general partner of
Williams Partners L.P.][Northwest Pipeline LLC] [Transcontinental Gas Pipe Line
Company, LLC] (the “Borrower”), and that as such he is authorized to execute
this certificate on behalf of the Borrower. With reference to the Second
Amended & Restated Credit Agreement dated as of February 2, 2015 (as restated,
amended, modified, supplemented and in effect from time to time, the
“Agreement”), among the Borrower, [Williams Partners L.P.], [Northwest Pipeline
LLC], [Transcontinental Gas Pipe Line Company, LLC], Citibank, N.A., as
Administrative Agent (the “Agent”), for the lenders (the “Lenders”), which are
or become a party thereto, and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified);

(a) [There currently does not exist any Default under the Agreement.] [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]

(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 6.07[(a)]1[(b)]2 of the Agreement as
of the end of the [fiscal quarter][fiscal year] ending                     .

EXECUTED AND DELIVERED this      day of             , 20    .

 

[WILLIAMS PARTNERS L.P. By: WPZ GP LLC its General Partner] [NORTHWEST PIPELINE
LLC] [TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC] By:

 

Name: Title:

 

1  Use for Compliance Certificate of WPZ

2  Use for Compliance Certificate of Borrowers other than WPZ

 

1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF [AMENDED AND RESTATED] NOTE

 

$                        , 20    

[ACCESS MIDSTREAM PARTNERS, L.P., a Delaware limited partnership][NORTHWEST
PIPELINE LLC, a Delaware limited liability company] [TRANSCONTINENTAL GAS PIPE
LINE COMPANY, LLC, a Delaware limited liability company] (the “Borrower”), for
value received, promises and agrees to pay to
                                        (the “Lender”), or order, at the payment
office of CITIBANK, N.A., as Administrative Agent, at 2 Penns Way, Suite 200,
New Castle, Delaware 19720, the principal sum of
                                        AND NO/100 DOLLARS ($        ), or such
lesser amount as shall equal the aggregate unpaid principal amount of the Loans
owed to the Lender under the Credit Agreement, as hereafter defined, in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount as provided in the Credit Agreement for
such Loans, at such office, in like money and funds, for the period commencing
on the date of each such Loan until such Loan shall be paid in full, at the
rates per annum and on the dates provided in the Credit Agreement.

This [Amended and Restated] Note (the “Note”) evidences the Loans owed to the
Lender under that certain Second Amended & Restated Credit Agreement dated as of
February 2, 2015, by and among Access Midstream Partners, L.P., Northwest
Pipeline LLC, Transcontinental Gas Pipe Line Company, LLC, Citibank, N.A.,
individually, as Administrative Agent (the “Administrative Agent”) and Issuing
Bank, and the other financial institutions parties thereto (including the
Lender) (such Second Amended & Restated Credit Agreement, together with all
amendments or supplements thereto, being the “Credit Agreement”), and shall be
governed by the Credit Agreement. Capitalized terms used in this note and not
defined in this note, but which are defined in the Credit Agreement, have the
respective meanings herein as are assigned to them in the Credit Agreement.

The Lender is hereby authorized by the Borrower to endorse on Schedule A (or a
continuation thereof) attached to this Note, the Type of each Loan owed to the
Lender, the amount and date of each payment or prepayment of principal of each
such Loan received by the Lender and the Interest Periods and interest rates
applicable to each Loan, provided that any failure by the Lender to make any
such endorsement shall not affect the obligations of the Borrower under the
Credit Agreement or under this Note in respect of such Loans.

This Note may be held by the Lender for the account of its applicable lending
office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.

Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of

 

1



--------------------------------------------------------------------------------

protest and notice of dishonor), demand, presentment for payment, protest,
diligence in collecting and the filing of suit for the purpose of fixing
liability, and consent that the time of payment hereof may be extended and
re-extended from time to time without notice to any of them. Each such person
agrees that its liability on or with respect to this Note shall not be affected
by any release of or change in any guaranty or security at any time existing or
by any failure to perfect or maintain perfection of any lien against or security
interest in any such security or the partial or complete unenforceability of any
guaranty or other surety obligation, in each case in whole or in part, with or
without notice and before or after maturity.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayment of Loans upon the terms
and conditions specified therein. Reference is made to the Credit Agreement for
all other pertinent purposes.

This Note is issued pursuant to and is entitled to the benefits of the Credit
Agreement.

[It is hereby understood and agreed that WPZ GP LLC, the general partner of the
Borrower, shall have no personal liability, as general partner or otherwise, for
the payment of any amount owing or to be owing hereunder. Notwithstanding the
foregoing, nothing in this Note shall be construed to modify or supersede any
obligation of WPZ GP LLC, as general partner of the Borrower, to restore any
negative balance in its capital account (maintained by the Borrower pursuant to
the Partnership Agreement) upon liquidation of its interest in the Borrower.]

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

This Note and the other Loan Documents represent the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties. There are no unwritten oral
agreements among the parties.

[This Note amends and restates that certain Note dated as of
[                    ] made by the Borrower in favor of Payee in the original
principal amount of $[        ] (the “Existing Note”) and constitutes a
replacement and substitute for the Existing Note. The indebtedness evidenced by
the Existing Note is, without duplication, a continuing indebtedness and nothing
herein shall be deemed to constitute a payment, settlement or novation of the
Existing Note.]

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

[ACCESS MIDSTREAM PARTNERS, L.P. By:   WPZ GP LLC   its General Partner]
[NORTHWEST PIPELINE LLC] [TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC] By:  

 

  Name:   Title:

[Signature Page to Note]



--------------------------------------------------------------------------------

TO

[AMENDED AND RESTATED] NOTE

This [Amended and Restated] Note evidences the Loans owed to the Lender under
the Credit Agreement, in the principal amount set forth below and the applicable
Interest Periods and rates for each such Loan, subject to the payments of
principal set forth below:

SCHEDULE

OF

LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Date   

Interest

Period

   Rate    Principal
Amount of
Loan    Amount of
Principal
Paid or
Prepaid   

Interest

Paid

  

Balance

of

Loans

  

Notation
Made

by

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 

    

  

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Second Amended & Restated Credit Agreement
dated as of February 2, 2015 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Williams
Partners L.P., Northwest Pipeline LLC, and Transcontinental Gas Pipe Line
Company, LLC (each a “Borrower”), Citibank, N.A., and the other financial
institutions named herein or in Assignment and Assumption Agreements, in their
capacities as Lenders, and Citibank, N.A., in its capacity as Agent. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Agent and the Borrowers with a certificate of
its status as not a United States person (as defined in section 7701(a)(30) of
the Code) on IRS Form W-8BEN or W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:

 

Name: Title: Date:                  , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Second Amended & Restated Credit Agreement
dated as of February 2, 2015 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Williams
Partners L.P., Northwest Pipeline LLC and Transcontinental Gas Pipe Line
Company, LLC (each a “Borrower”), Citibank, N.A. and the other financial
institutions named herein or in Assignment and Assumption Agreements, in their
capacities as Lenders, and Citibank, N.A., in its capacity as Agent. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Loan Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
status as not a United States person (as defined in section 7701(a)(30) of the
Code) on IRS Form W-8BEN or W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:

 

Name: Title: Date:                  , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Second Amended & Restated Credit Agreement
dated as of February 2, 2015 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Williams
Partners L.P., Northwest Pipeline LLC and Transcontinental Gas Pipe Line
Company, LLC (each a “Borrower”), Citibank, N.A. and the other financial
institutions named herein or in Assignment and Assumption Agreements, in their
capacities as Lenders, and Citibank, N.A., in its capacity as Agent. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Loan Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:

 

Name: Title: Date:                  , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Second Amended & Restated Credit Agreement
dated as of February 2, 2015 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Williams
Partners L.P., Northwest Pipeline LLC and Transcontinental Gas Pipe Line
Company, LLC (each a “Borrower”), Citibank, N.A. and the other financial
institutions named herein or in Assignment and Assumption Agreements, in their
capacities as Lenders, and Citibank, N.A., in its capacity as Agent. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Loan Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such Loan(s),
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER] By:

 

Name: Title: Date:                  , 20[    ]

 

1